Exhibit 10.53

EXECUTION VERSION

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

by and among

LANDRY’S RESTAURANTS, INC.,

as Borrower,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

WELLS FARGO FOOTHILL, LLC

as the Agent,

WELLS FARGO FOOTHILL, LLC AND JEFFERIES FINANCE LLC,

as Co-Lead Arrangers and Co-Bookrunners, and

WELLS FARGO FOOTHILL, LLC AND JEFFERIES FINANCE LLC,

as Co-Syndication Agents

Dated as of November 30, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page 1.    DEFINITIONS AND CONSTRUCTION    1    1.1   
Definitions    1    1.2    Accounting Terms    1    1.3    Code    1    1.4   
Construction    2    1.5    Schedules and Exhibits    2 2.    LOAN AND TERMS OF
PAYMENT    2    2.1    Revolver Advances    2    2.2    Term Loan    3    2.3   
Borrowing Procedures and Settlements    3    2.4    Payments; Reductions of
Commitments; Prepayments    7    2.5    Overadvances    12    2.6    Interest
Rates and Letter of Credit Fee: Rates, Payments, and Calculations    12    2.7
   Crediting Payments    14    2.8    Designated Account    14    2.9   
Maintenance of Loan Account; Statements of Obligations    14    2.10    Fees   
15    2.11    Letters of Credit    15    2.12    LIBOR Option    18    2.13   
Capital Requirements    20 3.    CONDITIONS; TERM OF AGREEMENT    20    3.1   
Conditions Precedent to the Initial Extension of Credit    20    3.2   
Conditions Precedent to all Extensions of Credit    20    3.3    Term    20   
3.4    Effect of Termination    20    3.5    Early Termination by Borrower    21
4.    REPRESENTATIONS AND WARRANTIES    21    4.1    Due Organization and
Qualification; Subsidiaries    21    4.2    Due Authorization; No Conflict    22
   4.3    Governmental Consents    22    4.4    Binding Obligations; Perfected
Liens    23    4.5    Title to Assets; No Encumbrances    23    4.6   
Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims    23

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    4.7    Litigation    23    4.8    Compliance with Laws   
24    4.9    Material Adverse Change    24    4.10    Fraudulent Transfer    24
   4.11    Employee Benefits    24    4.12    Environmental Condition    24   
4.13    Intellectual Property    25    4.14    Leases    25    4.15    Deposit
Accounts and Securities Accounts    25    4.16    Complete Disclosure    25   
4.17    Material Contracts    25    4.18    Patriot Act    26    4.19   
Indebtedness    26    4.20    Payment of Taxes    26    4.21    Margin Stock   
26    4.22    Governmental Regulation    26    4.23    OFAC    26    4.24   
[Intentionally Omitted]    27    4.25    Other Documents    27 5.    AFFIRMATIVE
COVENANTS    27    5.1    Financial Statements, Reports, Certificates    27   
5.2    Collateral Reporting    27    5.3    Existence    27    5.4   
Maintenance of Properties    27    5.5    Taxes    27    5.6    Insurance    28
   5.7    Inspection    28    5.8    Compliance with Laws    28    5.9   
Environmental    28    5.10    Disclosure Updates    29    5.11    Formation of
Subsidiaries; Designation of Additional Restricted Subsidiaries    29    5.12   
Further Assurances    29    5.13    Lender Meetings    30

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    5.14    Material Contracts    30    5.15    Maintenance
of Ratings    30    5.16    Proceeds of Senior Secured Notes    30 6.   
NEGATIVE COVENANTS    30    6.1    Indebtedness    30    6.2    Liens    30   
6.3    Restrictions on Fundamental Changes    31    6.4    Disposal of Assets   
31    6.5    Change Name    31    6.6    Nature of Business    31    6.7   
Prepayments and Amendments    32    6.8    Change of Control    32    6.9   
Restricted Junior Payments    32    6.10    Accounting Methods    34    6.11   
Investments    34    6.12    Transactions with Affiliates    34    6.13   
Limitations on Dividends and Other Payment Restrictions Affecting Restricted   
      Subsidiaries    35    6.14    Limitation on Issuance of Capital Stock   
36    6.15    Use of Proceeds    36    6.16    Designation of Saltgrass Entities
as Unrestricted Subsidiaries    36    6.17    Senior Secured Notes Excess
Proceeds; Restricted Account    37 7.    FINANCIAL COVENANTS    37 8.    EVENTS
OF DEFAULT    40 9.    RIGHTS AND REMEDIES    42    9.1    Rights and Remedies
   42    9.2    Remedies Cumulative    42 10.    WAIVERS; INDEMNIFICATION    42
   10.1    Demand; Protest; etc.    42    10.2    The Lender Group’s Liability
for Collateral    42    10.3    Indemnification    43 11.    NOTICES    44 12.
   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER    45 13.    ASSIGNMENTS AND
PARTICIPATIONS; SUCCESSORS    45

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    13.1    Assignments and Participations    45    13.2   
Successors    48 14.    AMENDMENTS; WAIVERS    48    14.1    Amendments and
Waivers    48    14.2    Replacement of Lenders    50    14.3    No Waivers;
Cumulative Remedies    51 15.    AGENT; THE LENDER GROUP    51    15.1   
Appointment and Authorization of Agent    51    15.2    Delegation of Duties   
52    15.3    Liability of Agent    52    15.4    Reliance by Agent    52   
15.5    Notice of Default or Event of Default    52    15.6    Credit Decision
   53    15.7    Costs and Expenses; Indemnification    53    15.8    Agent in
Individual Capacity    54    15.9    Successor Agent    54    15.10    Lender in
Individual Capacity    55    15.11    Collateral and Guaranty Matters    55   
15.12    Restrictions on Actions by Lenders; Sharing of Payments    56    15.13
   Agency for Perfection    56    15.14    Payments by Agent to the Lenders   
57    15.15    Concerning the Collateral and Related Loan Documents    57   
15.16    Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other          Reports and Information    57    15.17    Several
Obligations; No Liability    58 16.    WITHHOLDING TAXES    58 17.    GENERAL
PROVISIONS    60    17.1    Effectiveness    60    17.2    Section Headings   
60    17.3    Interpretation    60    17.4    Severability of Provisions    60
   17.5    Bank Product Providers    61    17.6    Debtor-Creditor Relationship
   61    17.7    Counterparts; Electronic Execution    61

 

- iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    17.8    Revival and Reinstatement of Obligations    61   
17.9    Confidentiality    61    17.10    Lender Group Expenses    62    17.11
   USA PATRIOT Act    62    17.12    Integration    63    17.13   
Acknowledgment of Prior Obligations and Continuation Thereof    63    17.14   
No Novation    63    17.15    Intercreditor Agreement    64

 

- v -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit C-1    Form of
Compliance Certificate Exhibit L-1    Form of LIBOR Notice Schedule A-1   
Agent’s Account Schedule A-2    Authorized Persons Schedule C-1    Commitments
Schedule D-1    Designated Account Schedule E-1    Existing Letters of Credit
Schedule P-1    Permitted Investments Schedule P-2    Permitted Liens Schedule
R-1    Real Property Collateral Schedule R-2    Redemption Documents Schedule
1.1    Definitions Schedule 3.1    Conditions Precedent Schedule 4.1(b)   
Capitalization of Borrower Schedule 4.1(c)    Capitalization of Borrower’s
Subsidiaries Schedule 4.6(a)    States of Organization Schedule 4.6(b)    Chief
Executive Offices Schedule 4.6(c)    Organizational Identification Numbers
Schedule 4.6(d)    Commercial Tort Claims Schedule 4.7(b)    Litigation Schedule
4.12    Environmental Matters Schedule 4.13    Intellectual Property Schedule
4.15    Deposit Accounts and Securities Accounts Schedule 4.17    Material
Contracts Schedule 4.19    Permitted Indebtedness Schedule 5.1    Financial
Statements, Reports, Certificates Schedule 5.2    Collateral Reporting

 

- vi -



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), is entered
into as of November 30, 2009, by and among the lenders identified on the
signature pages hereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), WELLS FARGO FOOTHILL, LLC, a
Delaware limited liability company (“WFF”), as the agent for the Lenders (in
such capacity, together with its successors and permitted assigns in such
capacity, “Agent”), WFF and JEFFERIES FINANCE LLC, a Delaware limited liability
company (“Jefferies Finance”), as co-lead arrangers and co-bookrunners (each in
such capacity, together with its successors and assigns in such capacity, a
“Co-Arranger”), WFF and Jefferies Finance, as co-syndication agents (each in
such capacity, together with its successors and permitted assigns in such
capacity, a “Co-Syndication Agent”), and LANDRY’S RESTAURANTS, INC., a Delaware
corporation (“Borrower”).

W I T N E S S E T H

WHEREAS, Agent, Lenders, and Borrower are parties to that certain Amended and
Restated Credit Agreement, dated as of February 13, 2009 (as amended,
supplemented, or otherwise modified from time to time prior to the date hereof,
the “Original Credit Agreement”); and

WHEREAS, Agent, Lenders, and Borrower desire to amend and restate the Original
Credit Agreement in its entirety subject to the terms and conditions set forth
herein, it being understood that no repayment of the obligations under the
Original Credit Agreement is being effected hereby, but merely an amendment and
restatement in accordance with the terms hereof.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree to amend
and restate the Original Credit Agreement in its entirety as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with generally accepted accounting principles set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, consistently applied, in each case, which are in
effect on the Closing Date in the United States (“GAAP”). When used herein, the
term “financial statements” shall include the notes and schedules thereto.
Whenever the term “Borrower” is used in respect of a financial covenant or a
related definition, it shall be understood to mean Borrower and its Restricted
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.



--------------------------------------------------------------------------------

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals, joinders,
and supplements, thereto and thereof, as applicable (subject to any restrictions
on such alterations, amendments, changes, extensions, modifications, renewals,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in full in cash or immediately available funds (or,
(a) in the case of Letters of Credit, providing Letter of Credit
Collateralization, and (b) in the case of contingent Bank Products, providing
Bank Product Collateralization) of all monetary Obligations other than
unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding. Any reference herein to any Person shall
be construed to include such Person’s successors and assigns. Any requirement of
a writing contained herein or in any other Loan Document shall be satisfied by
the transmission of a Record.

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

2. LOAN AND TERMS OF PAYMENT.

2.1 Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make advances (“Advances”) to Borrower in
an amount at any one time outstanding not to exceed such Lender’s Pro Rata Share
of an amount equal to the Maximum Revolver Amount less the outstanding amount of
Swing Loans at such time less the Letter of Credit Usage at such time. On the
Closing Date, “Advances” (as defined in the Original Credit Agreement)
outstanding under the Original Credit Agreement (the “Existing Advances”) shall
be converted into Advances hereunder, it being understood that no repayment of
the Existing Advances is being effected hereby, but merely an amendment,
restatement, and renewal in accordance with the terms hereof. On the Closing
Date, the Lenders shall effect a settlement (pursuant to Section 2.3(e) or as
may otherwise be agreed upon by the applicable Lenders) of the Existing Advances
so as to cause each Lender to hold its Pro Rata Share (calculated pursuant to
clause (a) of such definition) thereof.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with unpaid interest accrued thereon, shall be due and payable on the
Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

2.2 Term Loan. Subject to the terms and conditions of this Agreement, on the
Closing Date, $160,600,000 of the “Term Loan” (as defined in the Original Credit
Agreement) outstanding under the Original Credit Agreement (the “Existing Term
Loan”) shall be converted into (and deemed made as) a term loan (the “Term
Loan”) hereunder (it being understood that no repayment of the Existing Term
Loan is being effected hereby, but merely an amendment, restatement, and
continuation in accordance with the terms hereof). The principal amount of the
Term Loan shall be repaid on the following dates and in the following amounts:

 

Date

   Installment Amount

December 31, 2009

   $ 4,000,000

March 31, 2010

   $ 4,000,000

June 30, 2010

   $ 4,000,000

September 30, 2010

   $ 4,000,000

December 31, 2010

   $ 4,000,000

March 31, 2011

   $ 4,000,000

June 30, 2011

   $ 4,000,000

September 30, 2011

   $ 4,000,000

December 31, 2011

   $ 4,000,000

March 31, 2012

   $ 4,000,000

June 30, 2012

   $ 4,000,000

September 30, 2012

   $ 4,000,000

December 31, 2012

   $ 4,000,000

March 31, 2013

   $ 4,000,000

June 30, 2013

   $ 4,000,000

September 30, 2013

   $ 4,000,000

On the Closing Date, the Lenders shall effect a settlement (as agreed upon by
the applicable Lenders) of the Existing Term Loan so as to cause each Lender to
hold its Pro Rata Share (calculated pursuant to clause (c) of such definition)
thereof.

(b) All principal of, interest on, and other amounts payable in respect of the
Term Loan shall constitute Obligations. Any principal amount of the Term Loan
that is repaid or prepaid may not be reborrowed. The outstanding unpaid
principal balance and all accrued and unpaid interest on the Term Loan shall be
due and payable on the earlier of (i) the Maturity Date, and (ii) the date of
acceleration of the Term Loan in accordance with the terms hereof.

2.3 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing. Each Borrowing shall be made by a written request
by an Authorized Person delivered to Agent. Unless Swing Lender is not obligated
to make a Swing Loan pursuant to Section 2.3(b) below, such notice must be
received by Agent no later than 11:00 a.m. (California time) on the Business Day
that is the requested Funding Date specifying (i) the amount of such Borrowing,
and (ii) the requested Funding Date, which shall be a Business Day; provided,
however, that if Swing Lender is not

 

- 3 -



--------------------------------------------------------------------------------

obligated to make a Swing Loan as to a requested Borrowing, such notice must be
received by Agent no later than 11:00 a.m. (California time) on the Business Day
prior to the date that is the requested Funding Date. At Agent’s election, in
lieu of delivering the above-described written request, any Authorized Person
may give Agent telephonic notice of such request by the required time. In such
circumstances, Borrower agrees that any such telephonic notice will be confirmed
in writing within 24 hours of the giving of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request.

(b) Making of Swing Loans. In the case of a request for an Advance and so long
as either (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus the amount of Collections or payments applied to Swing Loans since
the last Settlement Date, plus the amount of the requested Advance does not
exceed $5,000,000, or (ii) Swing Lender, in its sole discretion, shall agree to
make a Swing Loan notwithstanding the foregoing limitation, Swing Lender shall
make an Advance in the amount of such Borrowing (any such Advance made solely by
Swing Lender pursuant to this Section 2.3(b) being referred to as a “Swing Loan”
and such Advances being referred to collectively as “Swing Loans”) available to
Borrower on the Funding Date applicable thereto by transferring immediately
available funds to Borrower’s Designated Account. Each Swing Loan shall be
deemed to be an Advance hereunder and shall be subject to all the terms and
conditions applicable to other Advances, except that all payments on any Swing
Loan shall be payable to Swing Lender solely for its own account (or, to the
extent that settlement with respect to such Swing Loan has occurred with the
Lenders, for the ratable account of such Lenders). Swing Lender shall not make
and shall not be obligated to make any Swing Loan if Swing Lender has actual
knowledge that (i) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
requested Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date. Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan. The Swing Loans shall be secured by the Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.

(c) Making of Loans.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (California time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided, however, that, Agent
shall not request any Lender to make, and no Lender shall have the obligation to
make, any Advance if (1) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed the Availability on such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 9:00 a.m. (California
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrower the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If any Lender shall not have made its full amount
available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this subsection shall

 

- 4 -



--------------------------------------------------------------------------------

be conclusive, absent manifest error. If such amount is so made available, such
payment to Agent shall constitute such Lender’s Advance on the Funding Date for
all purposes of this Agreement. If such amount is not made available to Agent on
the Business Day following the Funding Date, Agent will notify Borrower of such
failure to fund and, upon demand by Agent, Borrower shall pay such amount to
Agent for Agent’s account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing. The failure of
any Lender to make any Advance on any Funding Date shall not relieve any other
Lender of any obligation hereunder to make an Advance on such Funding Date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on any Funding Date.

(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments (including any fees or expense reimbursements) made by Borrower to
Agent for the Defaulting Lender’s benefit (or any Collections or proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender),
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments (A) first, to Swing Lender to the extent of any Swing
Loans that were made by Swing Lender and that were required to be, but were not,
repaid by the Defaulting Lender, (B) second, to the Issuing Lender, to the
extent of the portion of a Letter of Credit Disbursement that was required to
be, but was not, repaid by the Defaulting Lender, (C) third, to each
non-Defaulting Lender ratably in accordance with their Commitments (but, in each
case, only to the extent that such Defaulting Lender’s portion of an Advance (or
other funding obligation) was funded by such other non-Defaulting Lender), and
(D) to a suspense account maintained by Agent, the proceeds of which shall be
retained and may be made available to be re-advanced to Borrower as if such
Defaulting Lender had made its portion of Advances (or other funding
obligations) to Borrower. Subject to the foregoing, Agent may hold and, in its
Permitted Discretion, re-lend to Borrower for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents or for the purposes of
calculating the fee payable under Section 2.10(b) hereof, such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero; provided that, notwithstanding the foregoing, the Commitments
of such Lender may not be increased without such Defaulting Lender’s consent.
This Section shall remain effective with respect to such Lender until (x) the
Obligations under this Agreement shall have been declared or shall have become
immediately due and payable, (y) the non-Defaulting Lenders, Agent, and Borrower
shall have waived such Defaulting Lender’s default in writing, or (z) the
Defaulting Lender makes its Pro Rata Share of the applicable Advance and pays to
Agent all amounts owing by Defaulting Lender in respect thereof. The operation
of this Section shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender. Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
Borrower at its option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to Agent. In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being repaid in full its share of the
outstanding Obligations other than Bank Product Obligations (without any premium
or penalty of any kind whatsoever, but including (x) all interest, fees and
other amounts that may be due and payable in respect thereof, and (y) an
assumption of its Pro Rata Share of the Letters of Credit); provided, however,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrower’s
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund.

 

- 5 -



--------------------------------------------------------------------------------

(d) Protective Advances.

(i) Any contrary provision of this Agreement notwithstanding, Agent hereby is
authorized by Borrower and the Lenders, from time to time in Agent’s sole
discretion, (A) after the occurrence and during the continuance of a Default or
an Event of Default, or (B) at any time that any of the other applicable
conditions precedent set forth in Section 3 are not satisfied or waived, to make
Advances to, or for the benefit of, Borrower on behalf of the Lenders that
Agent, in its Permitted Discretion deems necessary or desirable (1) to preserve
or protect the Collateral, or any portion thereof, or (2) to enhance the
likelihood of repayment of the Obligations (other than the Bank Product
Obligations) (any of the Advances described in this Section 2.3(d)(i) shall be
referred to as “Protective Advances”); provided that the aggregate outstanding
principal amount of Protective Advances shall not exceed $10,000,000 at any one
time outstanding.

(ii) Intentionally Omitted.

(iii) Each Protective Advance shall be deemed to be an Advance hereunder, except
that no Protective Advance shall be eligible to be a LIBOR Rate Loan and, prior
to Settlement therefor, all payments on the Protective Advances shall be payable
to Agent solely for its own account. The Protective Advances shall be repayable
on demand, secured by the Agent’s Liens, constitute Obligations hereunder, and
bear interest at the rate applicable from time to time to Advances that are Base
Rate Loans. The provisions of this Section 2.3(d) are completely discretionary
and shall not increase the Commitment of any Lender.

(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances, and (3) with respect to payments
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than 2:00
p.m. (California time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Protective
Advances for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(c)(iii)): (y) if a
Lender’s balance of the Advances (including Swing Loans and Protective Advances)
exceeds such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, then Agent shall, by no later than
12:00 p.m. (California time) on the Settlement Date, transfer in immediately
available funds to a Deposit Account of such Lender (as such Lender may
designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances), and (z) if a Lender’s balance
of the Advances (including Swing Loans and Protective Advances) is less than
such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. (California time) on the Settlement Date transfer in immediately
available funds to the Agent’s Account, an amount such that each such Lender
shall, upon transfer of such amount, have as of the Settlement Date, its Pro
Rata Share of the Advances (including Swing Loans and Protective Advances). Such
amounts made available to Agent under clause (z) of the immediately preceding
sentence shall be applied against the amounts of the applicable Swing Loans or
Protective Advances and, together with the portion of such Swing Loans or
Protective Advances representing Swing Lender’s Pro Rata Share thereof, shall
constitute Advances of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

 

- 6 -



--------------------------------------------------------------------------------

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans, and
Protective Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances, Swing Loans, and Protective Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrower and allocable to the
Lenders hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, Agent, to the extent Protective Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments received by Agent, that in accordance with the terms of
this Agreement would be applied to the reduction of the Advances, for
application to the Protective Advances or Swing Loans. Between Settlement Dates,
Agent, to the extent no Protective Advances or Swing Loans are outstanding, may
pay over to Swing Lender any payments received by Agent, that in accordance with
the terms of this Agreement would be applied to the reduction of the Advances,
for application to Swing Lender’s Pro Rata Share of the Advances. If, as of any
Settlement Date, payments of Borrower received since the then immediately
preceding Settlement Date have been applied to Swing Lender’s Pro Rata Share of
the Advances other than to Swing Loans, as provided for in the previous
sentence, Swing Lender shall pay to Agent for the accounts of the Lenders, and
Agent shall pay to the Lenders, to be applied to the outstanding Advances of
such Lenders, an amount such that each Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Advances.
During the period between Settlement Dates, Swing Lender with respect to Swing
Loans, Agent with respect to Protective Advances, and each Lender (subject to
the effect of agreements between Agent and individual Lenders) with respect to
the Advances other than Swing Loans and Protective Advances, shall be entitled
to interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.

(f) Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Advances (and portion of the Term
Loan, as applicable), owing to each Lender, including the Swing Loans owing to
Swing Lender, and Protective Advances owing to Agent, and the interests therein
of each Lender, from time to time and such records shall, absent manifest error,
conclusively be presumed to be correct and accurate.

(g) Lenders’ Failure to Perform. All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

2.4 Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein. Any payment received by Agent later than
11:00 a.m. (California time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

 

- 7 -



--------------------------------------------------------------------------------

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided with respect to Defaulting Lenders, all principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and all payments of fees and expenses required hereunder
(other than fees or expenses required hereunder that are for Agent’s separate
account) shall be apportioned ratably among the Lenders having a Pro Rata Share
of the type of Commitment or Obligation to which a particular fee or expense
relates. All payments to be made hereunder by Borrower shall be remitted to
Agent and all (subject to Section 2.4(b)(ii), Section 2.4(b)(iv) and
Section 2.4(e)) such payments shall be applied, so long as no Application Event
has occurred and is continuing, to reduce the balance of Advances outstanding
and, thereafter, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided with respect to Defaulting Lenders, all payments
remitted to Agent and all proceeds of Collateral received by Agent shall be
applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due and payable to Agent in its capacity as
such under the Loan Documents, until paid in full,

(B) second, to pay any fees or premiums then due and payable to Agent in its
capacity as such under the Loan Documents until paid in full,

(C) third, to pay interest due and payable in respect of all Protective Advances
until paid in full,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

(E) fifth, ratably to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due and payable to any of the Lenders under
the Loan Documents, until paid in full,

(F) sixth, ratably to pay any fees or premiums then due and payable to any of
the Lenders under the Loan Documents until paid in full,

(G) seventh, ratably to pay interest due and payable in respect of the Advances
(other than Protective Advances), the Swing Loans, and the Term Loan until paid
in full,

(H) eighth, ratably (i) to pay the principal of all Swing Loans until paid in
full, (ii) to pay the principal of all Advances until paid in full, (iii) to
Agent, to be held by Agent, for the benefit of Issuing Lender (and for the
ratable benefit of each of the Lenders that have an obligation to pay to

 

- 8 -



--------------------------------------------------------------------------------

Agent, for the account of the Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof), and (iv) to pay the
outstanding principal balance of the Term Loan until the Term Loan is paid in
full,

(I) ninth, to pay any other Obligations on a ratable basis (including being
paid, ratably, to the Bank Product Provider on account of all amounts then due
and payable in respect of Bank Product Obligations, with any balance to be paid
to Agent, to be held by Agent, for the ratable benefit of the Bank Product
Provider, as cash collateral (which cash collateral may be released by Agent to
the Bank Product Provider and applied by the Bank Product Provider to the
payment or reimbursement of any amounts due and payable with respect to Bank
Product Obligations owed to the Bank Product Provider as and when such amounts
first become due and payable and, if and at such time as all such Bank Product
Obligations are paid or otherwise satisfied in full, the cash collateral held by
Agent in respect of such Bank Product Obligations shall be reapplied pursuant to
this Section 2.4(b)(ii), beginning with tier (A) hereof), and

(J) tenth, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” means payment in cash or
immediately available funds of all amounts owing under the Loan Documents,
including loan fees, service fees, professional fees, accrued and unpaid
interest (and specifically including interest accrued after the commencement of
any Insolvency Proceeding), accrued and unpaid default interest, accrued and
unpaid interest on interest, and expense reimbursements, whether or not any of
the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in any other Loan Document (other
than the Intercreditor Agreement), it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.4 shall control and govern.

(c) Reduction of Commitments.

(i) Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date. Borrower may reduce the Revolver Commitments to an amount (which
may be zero) not less than the sum of (A) the Revolver Usage as of such date,
plus (B) the principal amount of all Advances not yet made as to which a request
has been given by Borrower under Section 2.3(a), plus (C) the amount of all
Letters of Credit not yet issued as to which a request has been given by
Borrower pursuant to Section 2.11(a). Each such reduction shall be in an amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof (unless
the Revolver Commitments in effect immediately prior to such reduction are less
than $5,000,000), shall be made by providing not less than 5 Business Days prior
written notice to Agent and shall

 

- 9 -



--------------------------------------------------------------------------------

be irrevocable. Once reduced, the Revolver Commitments may not be increased.
Each such reduction of the Revolver Commitments shall reduce the Revolver
Commitments of each Lender proportionately in accordance with its Pro Rata Share
thereof.

(ii) Term Loan Commitments. The Term Loan Commitments shall terminate upon the
conversion of the Existing Term Loan into the Term Loan.

(d) Optional Prepayments.

(i) Advances. Borrower may prepay the principal of any Advance at any time in
whole or in part without penalty or premium (except as otherwise provided in
Section 3.5).

(ii) Term Loan. Borrower may, upon at least 3 Business Days prior written notice
to Agent, prepay the principal of the Term Loan, in whole or in part without
penalty or premium (except as otherwise provided in Section 3.5). Each
prepayment made pursuant to this Section 2.4(d)(ii) shall be accompanied by the
payment of accrued interest to the date of such payment on the amount prepaid.
Each such prepayment shall be applied against the remaining installments of
principal due on the Term Loan on a pro rata basis (for the avoidance of doubt,
any amount that is due and payable on the Maturity Date shall constitute an
installment).

(e) Mandatory Prepayments.

(i) Excess Cash and Cash Equivalents. If, as of the last day of any fiscal
quarter, the amount of cash and Cash Equivalents of Borrower and its Restricted
Subsidiaries (excluding, up to but not on or after, the Restricted Account
Termination Date, the cash and Cash Equivalents originally deposited into the
Restricted Account and any earnings thereon) are in excess of $40,000,000, then
Borrower shall immediately apply the amount of any such excess in accordance
with Section 2.4(f)(i).

(ii) Dispositions. Except to the extent of dispositions governed by
Section 2.4(e)(iii) hereof, within 3 Business Days of the date of receipt by
Borrower or any of its Restricted Subsidiaries of the Net Cash Proceeds of any
voluntary or involuntary sale or disposition by Borrower or any of its
Restricted Subsidiaries of assets (including casualty losses or condemnations
but excluding sales or dispositions which qualify as Permitted Dispositions
under clauses (a), (b), (c), (d), (g), (h), (i), (j), (k), (m), or (n) of the
definition of Permitted Dispositions), Borrower shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f)(ii) in an
amount equal to 100% of such Net Cash Proceeds (including condemnation awards
and payments in lieu thereof) received by such Person in connection with such
sales or dispositions; provided that so long as (A) no Default under Section 8.1
or 8.4 shall have occurred and is continuing and no Event of Default shall have
occurred and is continuing, (B) Borrower shall have given Agent prior written
notice of Borrower’s intention to apply such monies to the costs of replacement
of the properties or assets that are the subject of such sale or disposition or
the cost of purchase or construction of other assets useful in the business of
Borrower or its Restricted Subsidiaries, (C) if the aggregate amount of the Net
Cash Proceeds received from one or more related sales or other dispositions
equals or exceeds $20,000,000, the monies constituting such Net Cash Proceeds
(as and when received, but less the amount of such Net Cash Proceeds that have
been previously applied to the costs of replacement of the assets that are the
subject of such sale or disposition or the cost of purchase or construction of
other assets useful in the business of Borrower or its Restricted Subsidiaries)
are held in a cash collateral Deposit Account in which Agent has a perfected
first-priority security interest, and (D) Borrower or its Restricted
Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 270 days after the initial receipt of such monies, or become
subject, within 270 days of such receipt, to a binding obligation to complete
such replacement, purchase, or construction (so long as such replacement,
purchase, or construction is completed within 365 days of such receipt),
Borrower and its Restricted Subsidiaries shall have the option to apply such
monies (including any such monies held in a cash collateral Deposit Account), to
the costs of replacement of the assets that are the subject of such sale or
disposition or the cost of purchase or construction of other assets useful in
the business of Borrower or its Restricted Subsidiaries unless and to the extent
that such applicable period shall

 

- 10 -



--------------------------------------------------------------------------------

have expired without such replacement, purchase, or construction being made or
completed, in which case, any amounts remaining in the cash collateral Deposit
Account shall be paid to Agent and applied in accordance with
Section 2.4(f)(ii); provided, however, that Borrower and its Subsidiaries shall
not have the right to use such Net Cash Proceeds to make such replacements,
purchases, or construction in excess of $35,000,000 in any given fiscal year.
Nothing contained in this Section 2.4(e)(ii) shall permit Borrower or any of its
Restricted Subsidiaries to sell or otherwise dispose of any assets other than in
accordance with the express provisions of this Agreement and the other Loan
Documents.

(iii) Saltgrass Disposition. Within 3 Business Days of the date of receipt by
Borrower, by any of its Restricted Subsidiaries, or by Saltgrass of the Net Cash
Proceeds of a Qualified IPO, Borrower shall prepay the outstanding principal
amount of the Obligations in accordance with Section 2.4(f)(ii) in an amount
equal to 100% of such Net Cash Proceeds received by such Person in connection
with such public offering. Nothing contained in this Section 2.4(e)(iii) shall
permit Borrower or any of its Subsidiaries to sell or otherwise dispose of any
assets other than in accordance with the express provisions of this Agreement
and the other Loan Documents.

(iv) Indebtedness. Within 3 Business Days of the date of incurrence by Borrower
or any of its Restricted Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(iii) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such
incurrence. The provisions of this Section 2.4(e)(iv) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms and
conditions of this Agreement or the other Loan Documents.

(v) Equity. Within 3 Business Days of the date of the issuance by Borrower or
any of its Restricted Subsidiaries of any shares of its or their Capital Stock
(other than (A) in the event that Borrower or any of its Restricted Subsidiaries
forms any Subsidiary in accordance with the terms hereof, the issuance by such
Subsidiary of Capital Stock to Borrower or such Restricted Subsidiary, as
applicable, (B) the issuance of shares of Borrower’s Capital Stock (other than
Prohibited Preferred Stock) in connection with the acquisition of assets or
Capital Stock in exchange for the issuance of such Capital Stock, (C) the
issuance of Capital Stock of Borrower to directors, officers, and employees of
Borrower and its Restricted Subsidiaries pursuant to employee stock option plans
(or other employee incentive plans or other compensation arrangements) approved
by the Board of Directors, and (D) the issuance of shares of Borrower’s Capital
Stock (other than Prohibited Preferred Stock) in connection with a transaction
permitted under Section 6.9(d)(ii)), Borrower shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f)(iii) in an
amount equal to 100% of the Net Cash Proceeds received by such Person in
connection with such issuance. The provisions of this Section 2.4(e)(v) shall
not be deemed to be implied consent to any such issuance otherwise prohibited by
the terms and conditions of this Agreement.

(vi) Excess Cash Flow. Within 10 Business Days of delivery to Agent and the
Lenders of audited annual financial statements pursuant to Section 5.1,
commencing with the delivery to Agent and the Lenders of the financial
statements for Borrower’s fiscal year ended December 31, 2010 or, if such
financial statements are not delivered to Agent and the Lenders on the date such
statements are required to be delivered pursuant to Section 5.1, 10 Business
Days after the date such statements are required to be delivered to Agent and
the Lenders pursuant to Section 5.1, Borrower shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f)(iii) in an
amount equal to 50% of the Excess Cash Flow of Borrower and its Restricted
Subsidiaries for such fiscal year.

(f) Application of Payments.

(i) Each prepayment pursuant to Section 2.4(e)(i) above (A) if the outstanding
principal amount of the Advances is in excess of $10,000,000 and no Application
Event has occurred and is continuing, shall be applied to repay, without penalty
or premium, the outstanding principal amount of the

 

- 11 -



--------------------------------------------------------------------------------

Advances (without a corresponding permanent reduction in the Maximum Revolver
Amount), until the outstanding principal amount of the Advances is $10,000,000,
and otherwise, shall be retained by Borrower, and (B) if an Application Event
shall have occurred and be continuing, shall be applied in the manner set forth
in Section 2.4(b)(ii).

(ii) Each prepayment pursuant to Section 2.4(e)(ii) or Section 2.4(e)(iii) above
shall (A) so long as no Application Event shall have occurred and be continuing,
be applied, without penalty or premium, first, to the outstanding principal
amount of the Term Loan until paid in full, and second, to the outstanding
principal amount of the Advances (with a corresponding permanent reduction in
the Maximum Revolver Amount), until paid in full, and (B) if an Application
Event shall have occurred and be continuing, be applied in the manner set forth
in Section 2.4(b)(ii). Each such prepayment of the Term Loan shall be applied
against the remaining installments of principal of the Term Loan on a pro rata
basis (for the avoidance of doubt, any amount that is due and payable on the
Maturity Date shall constitute an installment).

(iii) Each prepayment pursuant to 2.4(e)(iv), 2.4(e)(v), or 2.4(e)(vi) above
shall (A) so long as no Application Event shall have occurred and be continuing,
be applied, without penalty or premium, first, to the outstanding principal
amount of the Term Loan until paid in full, and second, to the outstanding
principal amount of the Advances, until paid in full, and (B) if an Application
Event shall have occurred and be continuing, be applied in the manner set forth
in Section 2.4(b)(ii). Each such prepayment of the Term Loan shall be applied
against the remaining installments of principal of the Term Loan on a pro rata
basis (for the avoidance of doubt, any amount that is due and payable on the
Maturity Date shall constitute an installment).

2.5 Overadvances. If, at any time or for any reason, the amount of Obligations
owed by Borrower to the Lender Group pursuant to Section 2.1 or Section 2.11 is
greater than any of the limitations set forth in Section 2.1 or Section 2.11, as
applicable (an “Overadvance”), Borrower shall immediately pay to Agent, in cash,
the amount of such excess, which amount shall be used by Agent to reduce the
Obligations in accordance with the priorities set forth in Section 2.4(b).
Borrower promises to pay the Obligations (including principal, interest, fees,
costs, and expenses) in Dollars in full on the Maturity Date or, if earlier, on
the date on which the Obligations are declared due and payable pursuant to the
terms of this Agreement.

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof as follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and

(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

(b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment, subject to any agreements between Agent
and individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.11(e)) which shall accrue at
a per annum rate equal to 6.00% times the Daily Balance of the undrawn amount of
all outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of the Required Lenders (written notice of such
election to be given by Agent to Borrower as promptly as practicable),

 

- 12 -



--------------------------------------------------------------------------------

(i) all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2 percentage points above the per annum rate otherwise applicable
hereunder, and

(ii) the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.

(d) Payment. Except as provided to the contrary in the Fee Letter or
Section 2.12(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each
January, April, July, and October at any time that Obligations or Commitments
are outstanding. Borrower hereby authorizes Agent, from time to time without
prior notice to Borrower, to charge all accrued and unpaid interest and fees
(when due and payable), all Lender Group Expenses (as and when incurred), all
charges, commissions, fees, and costs provided for in Section 2.11(e) (as and
when accrued or incurred), all fees and costs provided for in Section 2.10 (as
and when accrued or incurred), and all other payments as and when due and
payable under any Loan Document (including any amounts due and payable to the
Bank Product Providers in respect of Bank Products) to the Loan Account, which
amounts thereafter shall constitute Advances hereunder and shall accrue interest
at the rate then applicable to Advances that are Base Rate Loans. Any interest
not paid when due shall be compounded by being charged to the Loan Account and
shall thereafter constitute Advances hereunder and shall accrue interest at the
rate then applicable to Advances that are Base Rate Loans.

(e) Computation. All interest and fees chargeable under the Loan Documents
(other than interest with respect to Base Rate Loans) shall be computed on the
basis of a 360 day year, in each case, for the actual number of days elapsed in
the period during which the interest or fees accrue. Interest with respect to
Base Rate Loans shall be computed on the basis of a 365/366 day year for the
actual number of days elapsed in the period during which the interest accrues.
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. The Lender Group and all
other parties to the Loan Documents intend to contract in strict compliance with
applicable usury law from time to time in effect. In furtherance thereof such
Persons stipulate and agree that none of the terms and provisions contained in
the Loan Documents shall ever be construed to create a contract to pay, for the
use, forbearance or detention of money, or interest in excess of the Maximum
Interest. No Loan Party, endorser, or other Person hereafter becoming liable for
payment of any Obligation shall ever be liable to pay interest thereon in excess
of the Maximum Interest, and the provisions of this section shall control over
all other provisions of the Loan Documents which may be in conflict or apparent
conflict herewith. If (i) the maturity of any Obligation is accelerated for any
reason, (ii) any Obligation is prepaid and as a result any amounts held to
constitute interest are determined to be in excess of the Maximum Interest, or
(iii) any Lender or any other holder of any or all of the Obligations shall
otherwise collect moneys that are determined to constitute interest which would
otherwise increase the interest and other amounts deemed interest on any or all
of the Obligations to an amount in excess of the Maximum Interest, then all sums
determined to constitute interest in excess of the Maximum Interest shall,
without penalty, be promptly applied to reduce the then outstanding principal of
the related Obligations or, at such Lender’s or holder’s option, promptly
returned to Borrower upon such determination. In determining whether or not the
interest paid or payable, under any specific circumstance, exceeds the Maximum
Interest, the Lender Group and Loan Parties shall to the greatest extent
permitted under applicable law, (x) characterize any non-principal payment as an
expense, fee or premium rather than as interest, (y) exclude the voluntary
prepayments and the effects thereof, and (z) amortize, prorate, allocate, and
spread the total amount of interest throughout the entire contemplated term of
the instruments evidencing Obligations in accordance with the amounts
outstanding from time to time thereunder and the Maximum Interest in order to
lawfully charge the Maximum Interest. If at any time mandatory provisions of law
provide for the application of an interest ceiling under Chapter 303 of the
Texas Finance Code (the “Texas Finance

 

- 13 -



--------------------------------------------------------------------------------

Code”) as amended, at such time, the ceiling shall be the “weekly ceiling” as
defined in the Texas Finance Code; provided that if any applicable law permits
greater interest, the law permitting the greatest interest shall apply. To the
extent that the interest rate or rates otherwise payable under this Agreement
plus any other amounts paid under this Agreement or any other Loan Document are
limited under applicable law, each Lender agrees to limit the interest to which
it is otherwise entitled to the Maximum Interest. Such limitation for each
Lender for any period shall be in an amount equal to such Lender’s Pro Rata
Share multiplied by the difference between the applicable interest rate under
this Agreement and the Maximum Interest. For purposes of this calculation at any
date of determination, any fees or charges included in the calculation of
interest not directly related to a particular type of Obligation shall be
allocated ratably to each Lender based upon the outstanding Obligations of each
Lender compared to all Obligations. As provided in Section 12(a), this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York. The foregoing provisions are included solely out of an abundance of
caution and shall not be construed to mean that any of the above referenced
provisions of Texas law are in any way applicable to this Agreement, the other
Loan Documents, or the Obligations.

2.7 Crediting Payments.

(a) The receipt of any payment item by Agent shall not be considered a payment
on account unless such payment item is a wire transfer of immediately available
federal funds made to the Agent’s Account or unless and until such payment item
is honored when presented for payment. Should any payment item not be honored
when presented for payment, then Borrower shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into the Agent’s Account on a Business Day on or
before 11:00 a.m. (California time). If any payment item is received into the
Agent’s Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

(b) Intentionally Omitted.

2.8 Designated Account. Agent is authorized to make the Advances and the Term
Loan, and Issuing Lender is authorized to issue the Letters of Credit, under
this Agreement based upon telephonic or other instructions received from anyone
believed by Agent in good faith to be an Authorized Person or, without
instructions, if pursuant to Section 2.6(d). Borrower agrees to establish and
maintain the Designated Account with the Designated Account Bank for the purpose
of receiving the proceeds of the Advances requested by Borrower and made by
Agent or the Lenders hereunder. Unless otherwise agreed by Agent and Borrower,
any Advance, Protective Advance, or Swing Loan requested by Borrower and made by
Agent or the Lenders hereunder shall be made to the Designated Account.

2.9 Maintenance of Loan Account; Statements of Obligations. Agent shall maintain
an account on its books in the name of Borrower (the “Loan Account”) on which
Borrower will be charged with the Term Loan, all Advances (including Protective
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrower or for Borrower’s account, the Letters of Credit issued by Issuing
Lender for Borrower’s account, and with all other payment Obligations hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.7, the Loan Account will be credited with all payments
received by Agent from Borrower or for Borrower’s account. Agent shall render
statements regarding the Loan Account to Borrower, including principal,
interest, fees, and including an itemization of all charges and expenses
constituting Lender Group Expenses owing, and such statements, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrower and the Lender Group unless, within 30 days
after receipt thereof by Borrower, Borrower shall deliver to Agent written
objection thereto describing the error or errors contained in any such
statements.

 

- 14 -



--------------------------------------------------------------------------------

2.10 Fees. Borrower shall pay to Agent,

(a) for the account of Agent, as and when due and payable under the terms of the
Fee Letter, the fees set forth in the Fee Letter.

(b) for the ratable account of those Lenders with Revolver Commitments, on the
first day of each January, April, July and October from and after the Closing
Date up to the day immediately prior to the Payoff Date and on the Payoff Date,
an unused line fee in an amount equal to 0.75% per annum times the result of
(i) the Maximum Revolver Amount, less (ii) the average Daily Balance of the
Revolver Usage during the quarter (or portion thereof) ended immediately prior
to such date.

2.11 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrower made in accordance herewith, the Issuing Lender agrees to issue, or to
cause an Underlying Issuer, as Issuing Lender’s agent, to issue, a requested
Letter of Credit. If Issuing Lender, at its option, elects to cause an
Underlying Issuer to issue a requested Letter of Credit, then Issuing Lender
agrees that it will enter into arrangements relative to the reimbursement of
such Underlying Issuer (which may include, among, other means, by becoming an
applicant with respect to such Letter of Credit or entering into undertakings
which provide for reimbursements of such Underlying Issuer with respect to such
Letter of Credit; each such obligation or undertaking, irrespective of whether
in writing, a “Reimbursement Undertaking”) with respect to Letters of Credit
issued by such Underlying Issuer. By submitting a request to Issuing Lender for
the issuance of a Letter of Credit, Borrower shall be deemed to have requested
that Issuing Lender issue or that an Underlying Issuer issue the requested
Letter of Credit and to have requested Issuing Lender to issue a Reimbursement
Undertaking with respect to such requested Letter of Credit if it is to be
issued by an Underlying Issuer (it being expressly acknowledged and agreed by
Borrower that Borrower is and shall be deemed to be an applicant (within the
meaning of Section 5-102(a)(2) of the Code) with respect to each Underlying
Letter of Credit). Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the Issuing Lender via
hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance reasonably
satisfactory to the Issuing Lender and shall specify (i) the amount of such
Letter of Credit, (ii) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (iii) the expiration date of such Letter of Credit,
(iv) the name and address of the beneficiary of the Letter of Credit, and
(v) such other information (including, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit. Anything contained herein to the contrary notwithstanding, the
Issuing Lender may, but shall not be obligated to, issue or cause the issuance
of a Letter of Credit or to issue a Reimbursement Undertaking in respect of an
Underlying Letter of Credit, in either case, that supports the obligations of
Borrower or its Subsidiaries (1) in respect of (A) a lease of real property
(unless the Issuing Lender is reasonably satisfied that the amount of the
proposed Letter of Credit is less than the amount of the potential claim of the
lessor if that claim is to be determined by Section 502(b)(6) of the Bankruptcy
Code), or (B) an employment contract, or (2) at any time that one or more of the
Lenders is a Defaulting Lender. The Issuing Lender shall have no obligation to
issue a Letter of Credit or a Reimbursement Undertaking in respect of an
Underlying Letter of Credit, in either case, if any of the following would
result after giving effect to the requested issuance:

(i) the Letter of Credit Usage would exceed $25,000,000, or

(ii) the Letter of Credit Usage would exceed the result of (x) the Maximum
Revolver Amount less (y) the outstanding amount of Advances less (z) the
outstanding amount of Swing Loans.

 

- 15 -



--------------------------------------------------------------------------------

Borrower and the Lender Group hereby acknowledge and agree that all Existing
Letters of Credit shall constitute Letters of Credit under this Agreement on and
after the Closing Date with the same effect as if such Existing Letters of
Credit were issued by Issuing Lender or an Underlying Issuer at the request of
Borrower on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to the Issuing Lender, including the requirement
that the amounts payable thereunder must be payable in Dollars. If Issuing
Lender makes a payment under a Letter of Credit or an Underlying Issuer makes a
payment under an Underlying Letter of Credit, Borrower shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement on the date such
Letter of Credit Disbursement is made and, in the absence of such payment, the
amount of the Letter of Credit Disbursement immediately and automatically shall
be deemed to be an Advance hereunder and, initially, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be an Advance hereunder, Borrower’s obligation to pay
the amount of such Letter of Credit Disbursement to Issuing Lender shall be
discharged and replaced by the resulting Advance. Promptly following receipt by
Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section 2.11(b) to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interests may appear.

(b) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to Section 2.11(a)
on the same terms and conditions as if Borrower had requested the amount thereof
as an Advance and Agent shall promptly pay to Issuing Lender the amounts so
received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment to a Letter of Credit or a
Reimbursement Undertaking increasing the amount thereof) and without any further
action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking, in an amount equal to its Pro
Rata Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of the Issuing Lender, such
Lender’s Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender with a Revolver
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender’s Pro Rata Share of each Letter of
Credit Disbursement made by Issuing Lender or an Underlying Issuer and not
reimbursed by Borrower on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded to Borrower for any reason. Each
Lender with a Revolver Commitment acknowledges and agrees that its obligation to
deliver to Agent, for the account of the Issuing Lender, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(b) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Lender fails to make available to Agent the amount of such Lender’s Pro
Rata Share of a Letter of Credit Disbursement as provided in this Section, such
Lender shall be deemed to be a Defaulting Lender and Agent (for the account of
the Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.

(c) Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
and each Underlying Issuer harmless from any loss, cost, expense, or liability,
and reasonable attorneys fees incurred by Issuing Lender, any other member of
the Lender Group, or any Underlying Issuer arising out of or in connection with
any Reimbursement Undertaking or any Letter of Credit; provided, however, that
Borrower shall not be obligated hereunder to indemnify for any loss, cost,
expense, or liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of the Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer. Borrower
agrees to be bound by the Underlying Issuer’s regulations and interpretations of
any Letter of Credit or by Issuing Lender’s interpretations of any Reimbursement
Undertaking even though this interpretation may be different from

 

- 16 -



--------------------------------------------------------------------------------

Borrower’s own, and Borrower understands and agrees that none of the Issuing
Lender, the Lender Group, or any Underlying Issuer shall be liable for any
error, negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto. Borrower understands that the
Reimbursement Undertakings may require Issuing Lender to indemnify the
Underlying Issuer for certain costs or liabilities arising out of claims by
Borrower against such Underlying Issuer. Borrower hereby agrees to indemnify,
save, defend, and hold Issuing Lender and the other members of the Lender Group
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability incurred by them as a result of the Issuing Lender’s
indemnification of an Underlying Issuer; provided, however, that Borrower shall
not be obligated hereunder to indemnify for any such loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group.
Borrower hereby acknowledges and agrees that none of the Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer shall be responsible
for delays, errors, or omissions resulting from the malfunction of equipment in
connection with any Letter of Credit.

(d) Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender’s instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.

(e) Any and all issuance charges, usage charges, commissions, fees, and costs
incurred by the Issuing Lender relating to Underlying Letters of Credit shall be
Lender Group Expenses for purposes of this Agreement and shall be reimbursable
immediately by Borrower to Agent for the account of the Issuing Lender; it being
acknowledged and agreed by Borrower that, as of the Closing Date, the usage
charge imposed by the Underlying Issuer is .375% per annum times the undrawn
amount of each Underlying Letter of Credit, that such usage charge may be
changed from time to time, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals. Agent
agrees to provide Borrower with prompt written notice of any changes in such
charges.

(f) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Issuing Lender,
any other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on the Issuing Lender, any other member of the
Lender Group, or Underlying Issuer any other condition regarding any Letter of
Credit or Reimbursement Undertaking,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, guaranteeing, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower by delivery of the certificate referenced in the immediately
following sentence, and Borrower shall pay within 30 days after demand therefor,
such amounts as Agent may specify to be necessary to compensate the Issuing
Lender, any other member of the Lender Group, or an Underlying Issuer for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, however, that Borrower shall
not be required to provide any compensation pursuant to this Section 2.11(f) for
any such amounts incurred more than 90 days prior to the date on which the
demand for payment of

 

- 17 -



--------------------------------------------------------------------------------

such amounts is first made to Borrower; provided further, however, that if an
event or circumstance giving rise to such amounts is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof. The determination by Agent of any amount due
pursuant to this Section 2.11(f), as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

2.12 LIBOR Option.

(a) Interest and Interest Payment Dates. Borrower shall have the option (the
“LIBOR Option”) to have interest on all or a portion of the Advances or the Term
Loan be charged (whether at the time when made (unless otherwise provided
herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon
continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest
based upon the LIBOR Rate in lieu of having interest charged at the rate based
upon the Base Rate. Interest on LIBOR Rate Loans shall be payable on the
earliest of (i) the last day of the Interest Period applicable thereto, (ii) the
date on which all or any portion of the Obligations are accelerated pursuant to
the terms hereof, or (iii) the date on which this Agreement is terminated
pursuant to the terms hereof. On the last day of each applicable Interest
Period, unless Borrower properly has exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder. At any time that an Event of Default has occurred and is
continuing, Borrower no longer shall have the option to request that Advances or
the Term Loan bear interest at a rate based upon the LIBOR Rate.

(b) LIBOR Election.

(i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. (California time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances or the Term Loan and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by telephonic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m. (California time) on the same day). Promptly upon
its receipt of each such LIBOR Notice, Agent shall provide a copy thereof to
each of the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Borrower setting forth in
reasonable detail the calculation of any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrower shall pay such amount to Agent or the Lender, as
applicable, within 30 days of the date of its receipt of such certificate. If a
payment of a LIBOR Rate Loan on a day other than the last day of the applicable
Interest Period would result in a Funding Loss, Agent may, in its sole
discretion at the request of Borrower, hold the amount of such payment as cash
collateral in support of the Obligations until the last day of such Interest
Period and apply such amounts to the payment of the applicable LIBOR Rate Loan
on such last day, it being agreed that Agent has no obligation to so defer the
application of payments to any LIBOR Rate Loan and that, in the event that Agent
does not defer such application, Borrower shall be obligated to pay any
resulting Funding Losses. No Agent or Lender shall be entitled to recover under
this Section losses, costs, or expenses incurred by such Agent or Lender as a
result of the bad faith, gross negligence, or willful misconduct of such Agent
or Lender.

 

- 18 -



--------------------------------------------------------------------------------

(iii) Borrower shall have not more than 8 LIBOR Rate Loans in effect at any
given time. Borrower only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $1,000,000.

(c) Conversion. Borrower may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are converted
or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Borrower’s and its
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii) above.

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give Borrower and Agent prompt written notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrower may, by notice to such affected Lender (y) require such Lender to
furnish to Borrower a statement setting forth the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (z) repay
the LIBOR Rate Loans with respect to which such adjustment is made (together
with any amounts due under Section 2.12(b)(ii)). Such statement shall be in
reasonable detail and shall certify that the claim for additional amounts
referred to therein is generally consistent with such Lender’s treatment of
similarly situated customers of such Lender whose transactions with such Lender
are similarly affected by the change in circumstances giving rise to such
payment. In no event will any such Lender be required to disclose any
confidential or proprietary information in connection with such statement. Upon
giving such a written notice, the affected Lender shall be obligated to comply
with Section 14.2(c).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
written notice of such changed circumstances to Agent and Borrower and Agent
promptly shall transmit the notice to each other Lender and (y) in the case of
any LIBOR Rate Loans of such Lender that are outstanding, the date specified in
such Lender’s notice shall be deemed to be the last day of the Interest Period
of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrower shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

 

- 19 -



--------------------------------------------------------------------------------

2.13 Capital Requirements. If, after the date hereof, any Lender determines that
(i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Borrower and Agent thereof. Following receipt of such notice,
Borrower agrees to pay such Lender the amount of such reduction of return of
capital as and when such reduction is determined, payable within 30 days after
presentation by such Lender of a statement in the amount and setting forth in
reasonable detail such Lender’s calculation thereof and the assumptions upon
which such calculation was based (which statement shall be deemed true and
correct absent manifest error). In determining such amount, such Lender may use
any reasonable averaging and attribution methods. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that Borrower shall not be required to compensate a Lender pursuant to this
Section for any reductions in return incurred more than 90 days prior to the
date that such Lender notifies Borrower of such law, rule, regulation or
guideline giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
the adoption of or change in any law, rule, regulation or guideline that is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make its initial extension of credit provided for hereunder or to
the conversion of the Existing Term Loan into the Term Loan or the Existing
Advances into Advances, is subject to the fulfillment or waiver, to the
satisfaction of Agent and each of the Co-Syndication Agents of each of the
conditions precedent set forth on Schedule 3.1 (the making of such initial
extension of credit by a Lender being conclusively deemed to be its satisfaction
or waiver of the conditions precedent ).

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:

(a) the representations and warranties of Borrower or its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date); and

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

3.3 Term. This Agreement shall continue in full force and effect for a term
ending on November 30, 2013 (the “Maturity Date”). The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately upon the occurrence and during the continuation of an Event of
Default in accordance with Section 9.1.

3.4 Effect of Termination. On the date of termination of this Agreement, all
monetary Obligations (including contingent reimbursement obligations of Borrower
with respect to outstanding Letters of Credit and including all Bank Product
Obligations) immediately shall become due and payable without

 

- 20 -



--------------------------------------------------------------------------------

notice or demand (including the requirement that Borrower provide (a) Letter of
Credit Collateralization, and (b) Bank Product Collateralization). No
termination of this Agreement, however, shall relieve or discharge the Loan
Parties of their duties, Obligations, or covenants hereunder or under any other
Loan Document and the Agent’s Liens in the Collateral shall remain in effect
until all Obligations have been paid in full and the Lender Group’s obligations
to provide additional credit hereunder have been terminated. When this Agreement
has been terminated and all of the Obligations have been paid in full and the
Lender Group’s obligations to provide additional credit under the Loan Documents
have been terminated irrevocably, Agent will, at Borrower’s sole expense,
execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, the Agent’s Liens
and all notices of security interests and liens previously filed by Agent with
respect to the Obligations.

3.5 Early Termination by Borrower. Borrower has the option, at any time upon 3
Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by paying to Agent the Obligations
(including (a) providing Letter of Credit Collateralization with respect to the
then existing Letter of Credit Usage, and (b) providing Bank Product
Collateralization with respect to the then existing Bank Products), in full. If
Borrower has sent a notice of termination pursuant to the provisions of this
Section 3.5, then on the date set forth as the date of termination of this
Agreement in such notice, Borrower shall pay to Agent, in cash, the Applicable
Prepayment Premium for the ratable benefit of the Lenders. In the event of a
Prepayment for any other reason, including (i) acceleration of the Obligations
as a result of the occurrence of an Event of Default, (ii) foreclosure and sale
of, or collection of, the Collateral, (iii) sale of the Collateral in any
Insolvency Proceeding, or (iv) the restructure, reorganization, or compromise of
the Obligations by the confirmation of a plan of reorganization or any other
plan of compromise, restructure, or arrangement in any Insolvency Proceeding,
then, in view of the impracticability and extreme difficulty of ascertaining the
actual amount of damages to the Lender Group or profits lost by the Lender Group
as a result of such Prepayment, and by mutual agreement of the parties as to a
reasonable estimation and calculation of the lost profits or damages of the
Lender Group, Borrower shall pay to Agent, in cash, the Applicable Prepayment
Premium, measured as of the date of such Prepayment.

 

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date hereof, and shall be true, correct, and complete in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the Closing Date and at and
as of the date of the making of each Advance (or other extension of credit) made
thereafter, as though made on and as of the date of such Advance (or other
extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

4.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and, other than Landry’s
Seafood House – Biloxi, Inc., in good standing under the laws of the
jurisdiction of its organization, (ii) is qualified to do business in any state
where the failure to be so qualified reasonably could be expected to result in a
Material Adverse Change, and (iii) has all requisite organizational power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.

 

- 21 -



--------------------------------------------------------------------------------

(b) Set forth on Schedule 4.1(b) is a complete and accurate description of the
authorized Capital Stock of Borrower, by class, and, as of the Closing Date, a
description of the number of shares of each such class that are issued and
outstanding. Other than as described on Schedule 4.1(b), there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
Capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its Capital Stock or any security convertible into or
exchangeable for any of its Capital Stock.

(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes permitted to be made under Section 5.11), is a complete
and accurate list of the Loan Parties’ direct and indirect Restricted
Subsidiaries, showing: (i) the number of shares of each class of common and
Preferred Stock authorized for each of such Restricted Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Borrower. All of the outstanding Capital Stock
of each such Restricted Subsidiary has been validly issued and is fully paid and
non-assessable.

(d) Except as set forth on Schedule 4.1(c), there are no subscriptions, options,
warrants, or calls relating to any shares of Borrower’s Restricted Subsidiaries’
Capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Except as set forth on Schedule
4.1(c), neither Borrower nor any of its Restricted Subsidiaries is subject to
any obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of Borrower’s Restricted Subsidiaries’ Capital Stock or any
security convertible into or exchangeable for any such Capital Stock.

4.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary organizational action on the part of such Loan Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any provision of federal, state, or local law or regulation
applicable to such Loan Party, the Governing Documents of such Loan Party, or
any order, judgment, or decree of any court or other Governmental Authority
binding on such Loan Party except to the extent that any such violation could
not individually or in the aggregate reasonably be expected to have a Material
Adverse Change, (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any Material Contract of
such Loan Party except to the extent that any such conflict, breach or default
could not individually or in the aggregate reasonably be expected to have a
Material Adverse Change, (iii) result in or require the creation or imposition
of any Lien of any nature whatsoever upon any assets of such Loan Party, other
than Permitted Liens, or (iv) require any approval of such Loan Party’s
interestholders or any approval or consent of any Person under any Material
Contract of such Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.

(c) As to each Loan Party, the conversion of Existing Advances into Advances and
the incurrence of Advances, the issuance or renewal of each Letter of Credit,
and the conversion of the Existing Term Loan into the Term Loan does not
conflict with, result in a breach of, or constitute a default under any Senior
Secured Notes Document.

4.3 Governmental Consents. The execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than (a) consents
or approvals that have been obtained and that are still in force and effect,
(b) filings required to be made with the SEC, (c) filings and recordings with
respect to the Collateral required to be made, or otherwise delivered to the
Agent for filing or recordation, as of the Closing Date in accordance with the
Loan Documents, (d) prior to the

 

- 22 -



--------------------------------------------------------------------------------

date that they are required to be made pursuant to the terms of the Loan
Documents, other filings, recordings or other actions necessary to perfect Liens
granted to Agent in Collateral, and (e) with respect to the Gaming Pledge
Agreement only, the consent of the Nevada Gaming Commission.

4.4 Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) The Agent’s Liens are validly created, perfected (other than (i) in respect
of equipment subject to certificate of title laws, (ii) any Deposit Accounts and
Securities Accounts not required to be subject to a Control Agreement pursuant
to the terms of the Loan Documents, and (iii) prior to the date they are
required to be made, or otherwise delivered to the Agent for filing or
recordation, pursuant to the terms of the Loan Documents, other filings,
recordings or other actions necessary to perfect Liens granted to Agent and
subject only to the filing of financing statements, the recordation of the
Mortgages, and possession of any Collateral as to which the Code requires
possession in order to be perfected), and first priority Liens, subject only to
Permitted Liens which by operation of law or contract would have priority over
the Liens securing the Obligations.

4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Restricted Subsidiaries has (i) good and marketable title to (in the case of fee
interests in Real Property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good and valid
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted by the Loan Documents. All of such
assets are free and clear of Liens except for Permitted Liens.

4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Restricted
Subsidiaries is set forth on Schedule 4.6(a) (as such Schedule may be updated
from time to time to reflect changes permitted to be made under Section 6.5).

(b) The chief executive office of each Loan Party and each of its Restricted
Subsidiaries is located at the address indicated on Schedule 4.6(b) (as such
Schedule may be updated from time to time to reflect changes permitted to be
made under Section 6.5).

(c) Each Loan Party’s and each of its Restricted Subsidiaries’ tax
identification numbers and organizational identification numbers, if any, are
identified on Schedule 4.6(c) (as such Schedule may be updated from time to time
to reflect changes permitted to be made under Section 6.5).

(d) As of the Closing Date, no Loan Party and no Restricted Subsidiary of a Loan
Party holds any commercial tort claims that exceed $5,000,000 in amount, except
as set forth on Schedule 4.6(d).

4.7 Litigation.

(a) There are no actions, suits, or proceedings pending or, to the best
knowledge of Borrower, threatened in writing against Borrower or any of its
Restricted Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Change.

 

- 23 -



--------------------------------------------------------------------------------

(b) Schedule 4.7(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings that, as of the Closing Date, is
pending or, to the best knowledge of Borrower, threatened in writing against
Borrower or any of its Restricted Subsidiaries and that involves a reasonable
likelihood of liability of Borrower or one of its Restricted Subsidiaries of
$5,000,000 or more, of (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) Borrower’s reasonable estimate of the maximum amount of the
liability of Loan Parties and their Subsidiaries in connection with such
actions, suits, or proceedings, (iv) the status, as of the Closing Date, with
respect to such actions, suits, or proceedings, and (v) whether any liability of
the Loan Parties’ and their Subsidiaries in connection with such actions, suits,
or proceedings is covered, or claimed to be covered, by insurance.

4.8 Compliance with Laws. Neither Borrower nor any of its Restricted
Subsidiaries (a) is in violation of any applicable laws, rules, regulations,
executive orders, or codes (including Environmental Laws) that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Change, or (b) is subject to or in default with respect to any final judgments,
writs, injunctions, decrees, rules or regulations of any court or any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Change and
except in such instances in which such laws, rules, regulations, executive
orders, codes (including Environmental Laws), judgments, writs, injunctions, or
decrees are being contested in good faith by appropriate proceedings diligently
pursued.

4.9 Material Adverse Change. All financial statements relating to Borrower and
its Restricted Subsidiaries that have been delivered by Borrower to Agent have
been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, Borrower and its
Restricted Subsidiaries’ consolidated financial condition as of the date thereof
and results of operations for the period then ended. Since December 31, 2007,
except for the effects of Hurricane Ike, no event, circumstance, or change has
occurred that has or could reasonably be expected to result in a Material
Adverse Change with respect to the Loan Parties and their Restricted
Subsidiaries.

4.10 Fraudulent Transfer.

(a) Each of Borrower and its Restricted Subsidiaries is Solvent.

(b) No transfer of property is being made by Borrower or any Restricted
Subsidiary and no obligation is being incurred by Borrower or any Restricted
Subsidiary in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of such Loan Party.

4.11 Employee Benefits. No Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains or contributes to any Benefit Plan.

4.12 Environmental Condition. Except as set forth on Schedule 4.12, (a) to
Borrower’s actual knowledge, none of Borrower’s or its Restricted Subsidiaries’
properties or assets has ever been used by Borrower or its Restricted
Subsidiaries or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) to Borrower’s actual knowledge, none of Borrower’s or its
Restricted Subsidiaries’ properties or assets has ever been designated or
identified in any manner pursuant to any environmental protection statute as a
Hazardous Materials disposal site, (c) neither Borrower nor its Restricted
Subsidiaries has received notice that a Lien (other than a Permitted Lien)
arising under any Environmental Law has attached to any revenues or to any Real
Property owned or operated by Borrower or its Restricted Subsidiaries, and
(d) neither Borrower nor its Restricted Subsidiaries nor any of their respective
facilities or operations is

 

- 24 -



--------------------------------------------------------------------------------

subject to any outstanding written order, consent decree, or settlement
agreement with any Person relating to any Environmental Law or Environmental
Liability that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Change.

4.13 Intellectual Property. Each of Borrower and its Restricted Subsidiaries
own, or hold licenses in, all trademarks, trade names, copyrights, patents, and
licenses that are necessary to the conduct of its business as currently
conducted, and attached hereto as Schedule 4.13 (as updated from time to time)
is a true, correct, and complete listing of all material trademarks, trade
names, copyrights, and patents as to which Borrower or one of its Restricted
Subsidiaries is the owner or is an exclusive licensee; provided, however, that
Borrower may amend Schedule 4.13 to add additional intellectual property so long
as such amendment occurs by written notice to Agent not less than 45 days after
the date on which Borrower or its Restricted Subsidiary acquires any such
property after the Closing Date, and with Agent’s consent, which consent shall
not be unreasonably withheld, conditioned or delayed, to remove intellectual
property that is no longer useful to the conduct of business as then conducted
by Borrower or any of its Restricted Subsidiaries.

4.14 Leases. Each of Borrower and its Restricted Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by Borrower or its Restricted Subsidiaries, as applicable, exists under
any of them, individually or in the aggregate, that could reasonably be expected
to result in a Material Adverse Change.

4.15 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15 (as
updated pursuant to the provisions of the Security Agreement from time to time)
is a listing of all of Borrower’s and its Restricted Subsidiaries’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

4.16 Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of Borrower or its Restricted Subsidiaries in writing to Agent
or any Lender (including all information contained in the Schedules hereto or in
the other Loan Documents, but excluding Projections) for purposes of or in
connection with this Agreement, the other Loan Documents, or any transaction
contemplated herein or therein is, and all other such written factual
information (taken as a whole) hereafter furnished by or on behalf of Borrower
or its Restricted Subsidiaries in writing to Agent or any Lender (other than
Projections) will be, true and accurate, in all material respects, on the date
as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided. On the Closing Date,
the Closing Date Projections represent, and as of the date on which any other
Projections are delivered to Agent, such additional Projections represent
Borrower’s good faith estimate of Borrower’s and its Restricted Subsidiaries’
future performance for the periods covered thereby based upon assumptions
believed by Borrower to be reasonable at the time of the delivery thereof to
Agent (it being understood that such Projections are subject to uncertainties
and contingencies, many of which are beyond the control of Borrower and its
Restricted Subsidiaries, the actual results during the period or periods covered
by such Projections may differ significantly from the projected results, and no
assurances can be given that such projections or forecasts will be realized).

4.17 Material Contracts. Set forth on Schedule 4.17 (as updated from time to
time) is a reasonably detailed list of the Material Contracts of Borrower and
its Restricted Subsidiaries; provided, however, that Borrower may amend Schedule
4.17 to add additional Material Contracts so long as such amendment occurs by
written notice to Agent at the time that Borrower provides its quarterly
financial statements pursuant to Section 5.1. Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, each Material Contract (other than those that have
expired at the end of their normal terms) (a) is in full force and effect and is
binding upon and enforceable against the Borrower or its Restricted Subsidiary,
as applicable, and, to the best of Borrower’s knowledge,

 

- 25 -



--------------------------------------------------------------------------------

each other Person that is a party thereto in accordance with its terms, (b) has
not been otherwise amended or modified (other than amendments or modifications
permitted by Section 6.7(b)), and (c) is not in default due to the action or
inaction of Borrower or its Restricted Subsidiary.

4.18 Patriot Act. To the extent applicable, each of Borrower and its Restricted
Subsidiaries is in compliance with the (a) Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the Untied States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list of all
Indebtedness for borrowed money of Borrower and each of Borrower’s Restricted
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding after the Closing Date and such Schedule accurately sets forth the
aggregate principal amount of such Indebtedness as of the Closing Date.

4.20 Payment of Taxes. Except as otherwise permitted under Section 5.5, all tax
returns and reports of Borrower and its Restricted Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon Borrower and its Restricted Subsidiaries and upon their respective
assets, income, businesses and franchises that are due and payable have been
paid when due and payable. Borrower and each of its Restricted Subsidiaries have
made adequate provision in accordance with GAAP for all taxes not yet due and
payable. Borrower knows of no proposed tax assessment against a Loan Party or
any of its Restricted Subsidiaries that is not being actively contested by such
Loan Party or such Restricted Subsidiary diligently, in good faith, and by
appropriate proceedings; provided such reserves or other appropriate provisions,
if any, as shall be required in conformity with GAAP shall have been made or
provided therefor.

4.21 Margin Stock. Neither Borrower nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the loans made to Borrower will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.

4.22 Governmental Regulation. Neither Borrower nor any of its Restricted
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Neither
Borrower nor any of its Restricted Subsidiaries is a “registered investment
company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.

4.23 OFAC. Neither Borrower nor any of its Restricted Subsidiaries is in
violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC. Neither Borrower nor any of its Restricted
Subsidiaries (a) is a Sanctioned Person or a Sanctioned Entity, (b) has more
than 10% of its assets located in Sanctioned Entities, or (c) derives more than
10% of its revenues from investments in, or transactions with Sanctioned Persons
or Sanctioned Entities. The proceeds of any Advance or of the Term Loan will not
be used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

 

- 26 -



--------------------------------------------------------------------------------

4.24 [Intentionally Omitted].

4.25 Other Documents.

(a) Borrower has delivered to Agent a complete and correct copy of the Senior
Secured Notes Documents, including all schedules and exhibits thereto. The
execution, delivery and performance of each of the Senior Secured Notes
Documents has been duly authorized by all necessary action on the part of
Borrower. Each Senior Secured Notes Document is the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, in each case, except (i) as may be limited by equitable principles or
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting generally the enforcement of creditors’ rights and
(ii) the availability of the remedy of specific performance or injunctive or
other equitable relief is subject to the discretion of the court before which
any proceeding therefor may be brought. Borrower is not in default in any
material respect in the performance or compliance with any provisions thereof.
All representations and warranties made by Borrower in the Senior Secured Notes
Documents and in the certificates delivered in connection therewith are true and
correct in all material respects as of the date when such representations and
warranties were made (except to the extent such representations and warranties
relate to an earlier date). To Borrower’s knowledge, no other party’s
representations or warranties in the Senior Secured Notes Documents contain any
untrue statement of a material fact or omit any material fact necessary to make
the statements therein not misleading, in any case that could reasonably be
expected to result in a Material Adverse Change.

 

5. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, the Loan Parties shall and shall cause
each of their Restricted Subsidiaries to comply with each of the following:

5.1 Financial Statements, Reports, Certificates. Deliver to Agent each of the
financial statements, reports, and other items set forth on Schedule 5.1 at the
times specified therein. In addition, Borrower agrees that no Restricted
Subsidiary of Borrower will have a fiscal year different from that of Borrower.
In addition, Borrower agrees to maintain a system of accounting that enables
Borrower to produce financial statements respecting it and each of its
Restricted Subsidiaries in accordance with GAAP.

5.2 Collateral Reporting. Provide Agent with each of the reports set forth on
Schedule 5.2 at the times specified therein.

5.3 Existence. Except as otherwise permitted under the Loan Documents, at all
times preserve and keep in full force and effect its existence (including being
in good standing in its jurisdiction of organization) and, except to the extent
that the loss of any such rights, franchises, licenses, or permits could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Change.

5.4 Maintenance of Properties. Maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, and casualty excepted and Permitted
Dispositions excepted, and comply with the material provisions of all material
leases to which it is a party as lessee, so as to prevent the loss or forfeiture
thereof, unless such provisions are the subject of a Permitted Protest.

5.5 Taxes. Cause all assessments and taxes imposed, levied, or assessed against
Borrower or its Restricted Subsidiaries, or any of their respective assets or in
respect of any of its income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of any extension period, except to
the extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest. Borrower will cause each of its Restricted Subsidiaries to
make timely payment or deposit of all tax payments and withholding taxes
required of it and them by applicable laws (exclusive of an aggregate amount of
up to $1,000,000 at any one time), including those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, and federal income taxes, and
will, upon request, furnish Agent with proof reasonably satisfactory to Agent
indicating that Borrower and its Restricted Subsidiaries have made such payments
or deposits.

 

- 27 -



--------------------------------------------------------------------------------

5.6 Insurance. At Borrower’s expense, maintain insurance with reputable
insurance companies covering such risks and in such amounts as is consistent
with past practices of Borrower and its Restricted Subsidiaries. All property
insurance policies covering the Collateral are to be made payable to Agent for
the benefit of Agent and the Lenders, as their interests may appear, in case of
loss, pursuant to a standard loss payable endorsement with a standard non
contributory “lender” or “secured party” clause and are to contain such other
provisions as Agent may reasonably require to fully protect the Lenders’
interest in the Collateral and to any payments to be made under such policies.
All certificates of insurance are to be delivered to Agent, with the loss
payable and additional insured endorsement in favor of Agent and shall provide
for not less than 30 days (10 days in the case of non-payment) prior written
notice to Agent of the exercise of any right of cancellation; provided, however,
that so long as no Event of Default has occurred and is continuing, Agent agrees
to either (a) endorse and deliver to Borrower any payment item that Agent
receives on account of casualty insurance or business interruption insurance, or
(b) in those instances governed by Section 2.4(e)(ii)(C), endorse and deposit
any such payment item to the applicable cash collateral Deposit Account . If
Borrower fails to maintain such insurance, Agent may arrange for such insurance,
but at Borrower’s expense. Borrower shall give Agent prompt notice of any loss
exceeding $10,000,000 covered by its casualty insurance or business interruption
insurance. Upon the occurrence and during the continuance of an Event of
Default, Agent shall have the sole right to file claims under any insurance
policies, to receive, receipt and give acquittance for any payments that may be
payable thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

5.7 Inspection. Permit Agent and each of its duly authorized representatives or
agents to visit any of its properties and audit, appraise or inspect any of its
assets or books and records, to perform business valuations of the Borrower and
its Subsidiaries, to examine and make copies of its books and records, and to
discuss its affairs, finances, and accounts with, and to be advised as to the
same by, its officers and employees all during normal business hours and at such
intervals as Agent may reasonably designate and, so long as no Default under
Sections 8.1 or 8.4 exists or any Event of Default exists, with reasonable prior
notice to Borrower.

5.8 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the failure to comply with which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Change.

5.9 Environmental.

(a) Except as could not reasonably be expected to have a Material Adverse
Change, keep any property either owned or operated by Borrower or its Restricted
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b) except as could not reasonably be expected to have a Material Adverse
Change, comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c) promptly notify Agent of any release of a Hazardous Material in any
reportable quantity from or onto property owned or operated by Borrower or its
Restricted Subsidiaries and, except as could not reasonably be expected to have
a Material Adverse Change, take any Remedial Actions required to abate said
release or otherwise to come into compliance with applicable Environmental Law,
and

 

- 28 -



--------------------------------------------------------------------------------

(d) promptly, but in any event within 10 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Restricted Subsidiaries, (ii) commencement of any
Environmental Action or notice that an Environmental Action will be filed
against Borrower or its Restricted Subsidiaries, and (iii) notice of a
violation, citation, or other administrative order which could reasonably be
expected to result in a Material Adverse Change.

5.10 Disclosure Updates. Promptly and in no event later than 10 Business Days
after obtaining knowledge thereof, (a) notify Agent if any written information,
exhibit, or report furnished to the Lender Group pursuant to the Loan Documents
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made, and
(b) correct any defect or error that may be described therein or in any Loan
Document or the execution, acknowledgment, filing or recording thereof. The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.

5.11 Formation of Subsidiaries; Designation of Additional Restricted
Subsidiaries. At the time that any Loan Party forms any direct or indirect
Subsidiary (other than any Unrestricted Subsidiary), acquires any direct or
indirect Subsidiary (other than any Unrestricted Subsidiary), or designates an
Unrestricted Subsidiary as a Restricted Subsidiary, in each case, after the
Closing Date, such Loan Party shall (a) within 30 days of such formation or
acquisition or designation cause any such Subsidiary to provide to Agent a
joinder to the Guaranty and the Security Agreement, together with such other
security documents (including mortgages with respect to any Real Property owned
in fee with a Fair Market Value in excess of $1,000,000 for an individual
property of such Subsidiary), as well as appropriate financing statements (and
with respect to all property subject to a mortgage, fixture filings), all in
form and substance reasonably satisfactory to Agent (including being sufficient
to grant Agent a first priority Lien (subject to Permitted Liens) in and to the
assets of such newly formed or acquired or designated Subsidiary); provided that
the Guaranty, the Security Agreement, and such other security documents shall
not be required to be provided to Agent with respect to any newly formed or
acquired Subsidiary of Borrower that is a CFC if providing such documents would
result in material adverse tax consequences, (b) within 30 days of such
designation, formation or acquisition (or such later date as permitted by Agent
in its sole discretion) provide to Agent a pledge agreement and appropriate
certificates and powers or financing statements, hypothecating all of the direct
or beneficial ownership interest in such Subsidiary reasonably satisfactory to
Agent; provided that only 65% of the total outstanding Voting Stock of any first
tier Subsidiary of a Loan Party that is a CFC and none of the total outstanding
Voting Stock of any other Subsidiary of such CFC shall be required to be pledged
if hypothecating a greater amount would result in material adverse tax
consequences, and (c) within 30 days of such designation, formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
provide to Agent all other documentation, including, if requested by Agent, one
or more opinions of counsel reasonably satisfactory to Agent, which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all Real Property owned in fee
with a Fair Market Value in excess of $5,000,000 for an individual property and
subject to a mortgage). Any document, agreement, or instrument executed or
issued pursuant to this Section 5.11 shall be a Loan Document.

5.12 Further Assurances. At any time upon the reasonable request of Agent,
execute or deliver to Agent any and all financing statements, fixture filings,
security agreements, pledges, assignments, endorsements of certificates of
title, mortgages, deeds of trust, opinions of counsel, and all other documents
(collectively, the “Additional Documents”) that Agent may reasonably request in
form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect the Agent’s Liens in substantially all
of the assets of Borrower and its Restricted Subsidiaries (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), to
create and perfect Liens in favor of

 

- 29 -



--------------------------------------------------------------------------------

Agent in any Real Property acquired by Borrower or its Restricted Subsidiaries
after the Closing Date and owned in fee, and in order to fully consummate all of
the transactions contemplated hereby and under the other Loan Documents);
provided that the foregoing shall not apply to (i) any Unrestricted Subsidiary
or (ii) any Subsidiary of a Loan Party that is a CFC if providing such documents
would result in material adverse tax consequences. To the maximum extent
permitted by applicable law, after the occurrence and during the continuation of
an Event of Default, Borrower authorizes Agent to execute any such Additional
Documents in the applicable Loan Party’s or its Restricted Subsidiary’s name, as
applicable, and authorizes Agent to file such executed Additional Documents in
any appropriate filing office. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of the Loan
Parties including all of the outstanding Capital Stock of Borrower’s Restricted
Subsidiaries (subject to limitations contained in the Loan Documents with
respect to CFCs).

5.13 Lender Meetings. Within 90 days after the close of each fiscal year of
Borrower, at the request of Agent or of the Required Lenders and upon reasonable
prior notice, hold a meeting (at a mutually agreeable location and time or, at
the option of Borrower, by conference call) with all Lenders who choose to
attend such meeting (or conference call), at which meeting (or conference call)
shall be reviewed the financial results of the previous fiscal year and the
financial condition of Borrower and its Restricted Subsidiaries and the
projections presented for the current fiscal year of Borrower.

5.14 Material Contracts. Contemporaneously with the delivery of each Compliance
Certificate pursuant hereto, provide Agent with copies of (a) each Material
Contract entered into since the delivery of the previous Compliance Certificate,
and (b) each material amendment or modification of any Material Contract entered
into since the delivery of the previous Compliance Certificate.

5.15 Maintenance of Ratings. Borrower will use commercially reasonable efforts
to cause the credit ratings for the credit facilities hereunder issued by S&P
and Moody’s and Borrower’s private corporate credit ratings issued by S&P and
Moody’s to be maintained (but not to obtain or maintain a specific rating).

5.16 Proceeds of Senior Secured Notes. Prior to the earliest of (a) the date of
consummation of the Going Private Transactions, (b) any date on which the Merger
Agreement is terminated, and (c) December 31, 2010 (the “Restricted Account
Termination Date”), Borrower shall maintain the Senior Secured Notes Excess
Proceeds and any earnings thereon in the Restricted Account.

 

6. NEGATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, the Loan Parties will not and will not
permit any of their Restricted Subsidiaries to do any of the following:

6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness. The foregoing to the contrary
notwithstanding, Borrower will not incur, and will not permit any Restricted
Subsidiary to incur, any Indebtedness (including Permitted Indebtedness) that is
contractually subordinated in right of payment to any other Indebtedness of
Borrower or such Restricted Subsidiary unless such Indebtedness is also
contractually subordinated in right of payment to the Obligations and the
applicable Guarantees on substantially identical terms; provided, however, that
no Indebtedness will be deemed to be contractually subordinated in right of
payment to any other Indebtedness solely by virtue of being unsecured or by
virtue of being secured on a first or junior Lien basis.

6.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens. Borrower shall not create, incur, assume, or suffer to exist, directly or

 

- 30 -



--------------------------------------------------------------------------------

indirectly, any Lien on or with respect to, or otherwise pledge, any of the
Capital Stock issued by Landry’s Gaming, Inc., except for (a) Liens in favor of
Agent to secure the Obligations and (b) Liens permitted pursuant to clause
(z) of the definition of Permitted Liens. Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, create, incur, assume, or suffer
to exist, directly or indirectly, any Lien on or with respect to, or otherwise
pledge, any leasehold interest of Borrower or any of its Restricted
Subsidiaries, except for Permitted Liens.

6.3 Restrictions on Fundamental Changes.

(a) Enter into any merger, consolidation, reorganization, or recapitalization,
or reclassify its Capital Stock, except for (i) any merger between Loan Parties,
provided that in any merger involving Borrower, Borrower shall be the surviving
entity of any such merger, (ii) any merger between Loan Parties and Restricted
Subsidiaries of Borrower that are not Loan Parties so long as such Loan Party is
the surviving entity of any such merger, (iii) any merger between Subsidiaries
of Borrower that are not Loan Parties, and (iv) so long as (A) no Event of
Default has occurred and is continuing or would result therefrom, (B) the merger
occurs on or before December 31, 2010, (C) Availability plus Qualified Cash of
Borrower and its Restricted Subsidiaries both before and immediately after
giving effect thereto is greater than $25,000,000, and (D) in connection
therewith, the Fertitta Group executes and delivers a joinder to the Guaranty
and Security Agreement, in form and substance reasonably satisfactory to Agent
(provided that the joinder will not prohibit the Fertitta Group from dissolving
or merging into Borrower), the merger of Merger Sub with and into Borrower with
Borrower as the surviving entity pursuant to, and in accordance with, the Merger
Agreement;

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Restricted Subsidiaries of Borrower with nominal assets and nominal liabilities,
(ii) the liquidation or dissolution of a Loan Party (other than Borrower) or any
of its wholly-owned Restricted Subsidiaries so long as all of the assets
(including any interest in any Capital Stock) of such liquidating or dissolving
Loan Party or Restricted Subsidiary are transferred to a Loan Party that is not
liquidating or dissolving, (iii) the liquidation or dissolution of a Restricted
Subsidiary of Borrower that is not a Loan Party so long as all of the assets of
such liquidating or dissolving Restricted Subsidiary are transferred to a
Restricted Subsidiary of Borrower that is not liquidating or dissolving, or
(iv) the dissolution of the Fertitta Group; or

(c) Suspend or go out of a substantial portion of its or their business, except
as permitted pursuant to clauses (a) or (b) above or in connection with the
transactions permitted pursuant to Section 6.4.

6.4 Disposal of Assets. Other than Permitted Dispositions, Permitted
Investments, or transactions expressly permitted by Sections 6.3 or 6.11,
convey, sell, lease, license, assign, transfer, or otherwise dispose of (or
enter into an agreement to convey, sell, lease, license, assign, transfer, or
otherwise dispose of) any of Borrower’s or its Restricted Subsidiaries’ assets.

6.5 Change Name. Change Borrower’s or any of its Restricted Subsidiaries’ name,
organizational identification number, chief executive office location, state of
organization or organizational identity; provided, however, that Borrower or any
of its Restricted Subsidiaries may change their names, chief executive office
location, or tax or organizational identification number upon at least 5 days
prior written notice to Agent of such change.

6.6 Nature of Business. Make any change in the principal nature of its or their
business as conducted as of the Closing Date or acquire any properties or assets
that are not reasonably related to the conduct of such business activities;
provided that Borrower and its Restricted Subsidiaries may engage in any
business that is reasonably related, ancillary, incidental, or complementary to
its or their business.

 

- 31 -



--------------------------------------------------------------------------------

6.7 Prepayments and Amendments.

(a) Except in connection with Permitted Refinancing Indebtedness permitted by
Section 6.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or its Restricted Subsidiaries (or agree to do any of
the foregoing), other than (A) the Obligations in accordance with this
Agreement, (B) Permitted Intercompany Advances, or (C) so long as no Event of
Default has occurred and is continuing or would result therefrom, the Existing
Notes, or

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment if such payment is not permitted at such time
under the subordination terms and conditions, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) the Senior Secured Notes Documents unless such amendment, modification, or
change is not prohibited by the Intercreditor Agreement,

(ii) any Material Contract (other than the Merger Agreement, which is addressed
in Section 6.7(b)(iii) below) except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Change,

(iii) the Merger Agreement except to the extent that such amendment,
modification, or change is not, individually or in the aggregate, adverse to the
Lenders or the Loan Parties, or

(iv) the Governing Documents of any Loan Party or any of its Restricted
Subsidiaries or of Landry’s Gaming, Inc. (unless expressly permitted by the
terms of this Agreement) if the effect thereof, either individually or in the
aggregate, could reasonably be expected to be materially adverse to the
interests of the Lenders.

6.8 Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

6.9 Restricted Junior Payments. Make any Restricted Junior Payment; provided,
however, that, so long as it is permitted by applicable law,

(a) any Restricted Subsidiary of Borrower that is a Guarantor may make
Restricted Junior Payments to Borrower or another Restricted Subsidiary of
Borrower that is a Guarantor;

(b) any Restricted Subsidiary of Borrower that is not a Guarantor may make
Restricted Junior Payments to Borrower or another Restricted Subsidiary of
Borrower;

(c) [intentionally omitted]; and

(d) so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, the preceding provisions shall not prohibit:

(i) the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of the dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Agreement;

(ii) other than with the proceeds of the Going Private Equity Contribution, the
making of any Restricted Junior Payment in exchange for, or out of the net cash
proceeds of the substantially concurrent sale (other than to a Subsidiary of
Borrower) of, Equity Interests of Borrower (other than Prohibited Preferred
Stock) or from the substantially concurrent contribution of common equity
capital to Borrower;

 

- 32 -



--------------------------------------------------------------------------------

(iii) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Indebtedness of Borrower or any Restricted Subsidiary of Borrower
that is a Guarantor that is contractually subordinated in right of payment to
the Obligations with the net cash proceeds from a substantially concurrent
incurrence of Permitted Refinancing Indebtedness;

(iv) a Restricted Junior Payment made in cash for the purpose of repurchasing,
redeeming or otherwise acquiring or retiring any Equity Interests of Borrower,
any Restricted Subsidiary of Borrower or any direct or indirect parent of
Borrower held by any current or former officer, director or employee of Borrower
or any of its Restricted Subsidiaries or its direct or indirect parent, as the
case may be, pursuant to any equity subscription agreement, stock option
agreement, shareholders’ agreement or similar agreement; provided that the
aggregate amount of Restricted Junior Payments permitted pursuant to this clause
(iv) may not exceed $750,000 during any 12-month period; provided, however, that
any amount not paid in a 12 month period shall be added to, and available in,
subsequent 12 month periods;

(v) the repurchase of Equity Interests deemed to occur upon the exercise of
stock options to the extent such Equity Interests represent a portion of the
exercise price of those stock options; and

(vi) the payment of merger consideration in connection with the consummation of
the Going Private Transactions consisting solely of (A) the proceeds of the
Going Private Equity Contribution, (B) the Senior Secured Notes Excess Proceeds
in the Restricted Account, and (C) not more than $5,000,000 of cash of Borrower
and its Restricted Subsidiaries, if and so long as (x) the Going Private
Transactions are consummated on or before December 31, 2010, (y) Availability
plus Qualified Cash of Borrower and its Restricted Subsidiaries both before and
immediately after giving effect thereto is greater than $25,000,000, and (z) in
connection therewith, the Fertitta Group executes and delivers a joinder to the
Guaranty and Security Agreement, in form and substance reasonably satisfactory
to Agent (provided that the joinder will not prohibit the Fertitta Group from
dissolving or merging into Borrower);

(vii) the designation of the Saltgrass Entities as Unrestricted Subsidiaries
provided that (A) such designation is made in connection with the consummation
of a Qualified IPO, (B) immediately after giving effect to such designation and
any related transactions, Borrower’s First Lien Leverage Ratio is less than or
equal to 1.0:1.0, and (C) the Net Cash Proceeds received by Borrower, by its
Restricted Subsidiaries, or by Saltgrass from such Qualified IPO are applied in
accordance with Section 2.4(e)(iii);

(viii) Permitted Tax Distributions;

(ix) so long as Availability plus Qualified Cash of Borrower and its Restricted
Subsidiaries both before and immediately after giving effect thereto is greater
than $25,000,000,

(A) the declaration and payment of dividends by Borrower in an amount not to
exceed $2,500,000 in any calendar year, and

(B) the making of Restricted Junior Payments (1) during 2009 in an amount not to
exceed $2,500,000, (2) during 2010 in an amount not to exceed $10,000,000, and
(3) during each calendar year thereafter in an amount not to exceed $10,000,000;
provided, however, that if the amount of Restricted Junior Payments permitted to
be made in any fiscal year as set forth in this clause (ix)(B) is greater than
the amount of Restricted Junior Payments actually made in such fiscal year (such
amount, the “Excess RJP Amount”), then such Excess RJP Amount may be carried
forward to the next succeeding fiscal year (the “Succeeding Fiscal Year”);
provided further that the Excess RJP Amount applicable to a particular
Succeeding Fiscal Year may not be used in that fiscal year until the amount
permitted in this clause (ix)(B) to be expended in such fiscal year has first
been used in full and the Excess RJP Amount applicable to a particular
Succeeding Fiscal Year may not be carried forward to another fiscal year.

 

- 33 -



--------------------------------------------------------------------------------

The amount of all Restricted Junior Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Junior Payment of the asset(s) or
securities proposed to be transferred or issued by Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Junior Payment. The
Fair Market Value of any assets or securities that are required to be valued by
this covenant will be determined by the Board of Directors of Borrower whose
resolution with respect thereto will be delivered to Agent. The Board of
Directors’ determination must be based upon an opinion or appraisal issued by a
reputable accounting, appraisal or investment banking firm if the Fair Market
Value exceeds $10,000,000.

6.10 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.11 Investments. Except for Permitted Investments, directly or indirectly, make
or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
(other than (a) an aggregate amount of not more than $400,000 at any one time,
in the case of Borrower and its Restricted Subsidiaries (other than those that
are CFCs), (b) amounts deposited into Deposit Accounts specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for Borrower’s or its Restricted Subsidiaries’ employees, and (c) an
aggregate amount of not more than $100,000 (calculated at current exchange
rates) at any one time, in the case of Restricted Subsidiaries of Borrower that
are CFCs) Borrower and its Restricted Subsidiaries shall not have Permitted
Investments consisting of cash, Cash Equivalents, or amounts credited to Deposit
Accounts or Securities Accounts unless Borrower or its Restricted Subsidiary, as
applicable, and the applicable securities intermediary or bank have entered into
Control Agreements with Agent governing such Permitted Investments in order to
perfect (and further establish) the Agent’s Liens in such Permitted Investments.
Subject to the foregoing proviso, Borrower shall not and shall not permit its
Restricted Subsidiaries to establish or maintain (a) any Deposit Account unless
either (i) Agent shall have received a Control Agreement in respect of such
Deposit Account or (ii) such Deposit Account is subject to irrevocable
instructions satisfactory to Agent requiring all amounts in such Deposit Account
to be forwarded by daily sweep to a Deposit Account that is subject to a Control
Agreement or (b) any Securities Account unless Agent shall have received a
Control Agreement in respect of such Securities Account.

6.12 Transactions with Affiliates. Make any payment to, or sell, lease, transfer
or otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of Borrower or any of its Restricted Subsidiaries
(each, an “Affiliate Transaction”), unless:

(a) the Affiliate Transaction is on terms that are no less favorable to Borrower
or the relevant Restricted Subsidiary than those that would have been obtained
in a comparable transaction by Borrower or such Restricted Subsidiary with an
unaffiliated Person, and

(b) Borrower delivers to Agent (i) with respect to any Affiliate Transaction or
series of related Affiliate Transactions involving aggregate consideration in
excess of $7,500,000, a resolution of the Board of Directors set forth in an
officer’s certificate certifying that such Affiliate Transaction complies with
this covenant, and (ii) with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$15,000,000, an opinion as to the fairness to Borrower or such Restricted
Subsidiary of such Affiliate Transaction from a financial point of view issued
by an accounting, appraisal or investment banking firm of national standing.

 

- 34 -



--------------------------------------------------------------------------------

The following shall not be deemed to be Affiliate Transactions and, therefore,
will not be subject to the provisions of the prior paragraph:

(i) transactions permitted by Section 6.3 or Section 6.9, or any Permitted
Intercompany Advance;

(ii) [intentionally omitted];

(iii) transactions between or among Borrower or its Restricted Subsidiaries;

(iv) payment of reasonable directors’ fees;

(v) any issuance of Equity Interests (other than Prohibited Preferred Stock) of
Borrower to Affiliates of Borrower;

(vi) Restricted Junior Payments and Permitted Investments that do not violate
the provisions of this Agreement; and

(vii) loans or advances to employees in the ordinary course of business not to
exceed $1,000,000 in the aggregate at any one time outstanding.

6.13 Limitations on Dividends and Other Payment Restrictions Affecting
Restricted Subsidiaries. Directly or indirectly create or permit to exist or
become effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary of Borrower to: (i) pay dividends or to make any other
distributions on its Capital Stock to Borrower or any of its Restricted
Subsidiaries, or with respect to any other interest in or participation in, or
measured by, its profits, or pay any Indebtedness owed to Borrower or any of its
Restricted Subsidiaries, (ii) to make loans or advances to Borrower or any of
its Restricted Subsidiaries, or (iii) transfer any of its property or assets to
Borrower or any of its Restricted Subsidiaries; provided, however, that nothing
in any of clauses (i) through (iii) of this Section 6.13 shall apply to
encumbrances or restrictions existing under or by reason of, or prohibit or
restrict compliance with:

(a) this Agreement and the other Loan Documents;

(b) the Senior Secured Notes Documents as amended to the extent not prohibited
by the Intercreditor Agreement;

(c) any applicable law, rule or regulation (including applicable currency
control laws and applicable state corporate statutes restricting the payment of
dividends in certain circumstances) or order;

(d) any instrument governing Indebtedness or Capital Stock of a Person (which
term includes any Subsidiaries of such Person) acquired by Borrower or any of
its Restricted Subsidiaries as in effect at the time of such acquisition (except
to the extent such Indebtedness or Capital Stock was incurred in connection with
or in contemplation of such acquisition), which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person, or the property or assets of the Person so acquired;

(e) customary non-assignment provisions in contracts, leases, and licenses
entered into in the ordinary course of business;

(f) purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions on the
property purchased or leased of the nature described in clause (iii) of the
preceding paragraph;

(g) any agreement for the sale or other disposition of a Restricted Subsidiary
of Borrower that restricts distributions by that Restricted Subsidiary pending
the sale or other disposition;

 

- 35 -



--------------------------------------------------------------------------------

(h) Permitted Refinancing Indebtedness; provided that the restrictions contained
in the agreements governing such Permitted Refinancing Indebtedness are not
materially more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced;

(i) Permitted Liens that limit the right of the debtor to dispose of the assets
subject to such Liens;

(j) provisions limiting the disposition or distribution of assets or property in
joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements entered into with the
approval of the Board of Directors, which limitation is applicable only to the
assets that are the subject of such agreements;

(k) restrictions imposed by third parties on deposits made pursuant to the
requirements of contracts entered into with third parties in the ordinary course
of business;

(l) net worth limitations imposed by third parties pursuant to the requirements
of contracts entered into with third parties in the ordinary course of business;
and

(m) any instrument governing Indebtedness of a Foreign Restricted Subsidiary;
provided that such Indebtedness was permitted by the terms of this Agreement.

6.14 Limitation on Issuance of Capital Stock. Except for the issuance or sale of
common Capital Stock or Permitted Preferred Stock by Borrower, issue or sell or
enter into any agreement or arrangement for the issuance and sale of, or permit
any of its Restricted Subsidiaries to issue or sell or enter into any agreement
or arrangement for the issuance and sale of, any shares of its Capital Stock,
any securities convertible into or exchangeable for its Capital Stock or any
warrants.

6.15 Use of Proceeds. Use the proceeds of the Advances and the Term Loan for any
purpose other than (a) on the Closing Date, to pay transactional fees, costs,
and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, and
(b) thereafter, consistent with the terms and conditions hereof, for its other
lawful and permitted purposes; provided that, in no event shall the proceeds of
the Advances be used to pay any portion of the merger consideration in
connection with the Going Private Transactions.

6.16 Designation of Saltgrass Entities as Unrestricted Subsidiaries. Designate
any Restricted Subsidiary of Borrower as an Unrestricted Subsidiary on or after
the Closing Date; provided, however, that the Board of Directors may designate
Saltgrass and each of its Subsidiaries that are engaged in the business of the
Saltgrass Steak House division (the “Saltgrass Entities”) to be Unrestricted
Subsidiaries so long as (a) no Default or Event of Default has occurred and is
continuing or would occur as a result of such designation, (b) immediately after
giving effect to such designation and any related transactions, Borrower’s First
Lien Leverage Ratio is less than or equal to 1.0:1.0, and (c) such designation
occurs concurrent with the consummation of a Qualified IPO. That designation
will only be permitted if the Restricted Subsidiary otherwise meets the
definition of Qualified Unrestricted Subsidiary. Any designation of a Saltgrass
Entity as an Unrestricted Subsidiary will be evidenced to Agent by filing with
Agent a certified copy of a resolution of the Board of Directors giving effect
to such designation and an officers’ certificate certifying that such
designation complied with the preceding conditions. At the time that one or more
of the Saltgrass Entities is designated as an Unrestricted Subsidiary in
compliance with each of the foregoing requirements (including the delivery of
the officer’s certificate to Agent and the making of the prepayment required by
Section 2.4(e)(iii)), the applicable Saltgrass Entities shall be released by
Agent from their obligations under the Guaranty and the Security Agreement, such
release to be by means of a writing in form and substance satisfactory to Agent,
and Borrower or any Restricted Subsidiary of Borrower that owns any Capital
Stock of a Saltgrass Entity shall confirm to Agent that such Capital Stock
remains pledged by such Person pursuant to the terms and conditions of the
Security Agreement. Anything to the contrary contained in this Agreement
notwithstanding, prior to designation of any Saltgrass Entity as an Unrestricted
Subsidiary, neither Borrower nor any Guarantor shall

 

- 36 -



--------------------------------------------------------------------------------

make any Investments in, or otherwise transfer any assets to, such Saltgrass
Entity in a transaction that is outside of the ordinary course of business (it
being understood and agreed that after designation of such Saltgrass Entity as
an Unrestricted Subsidiary in accordance herewith, Investments in, and transfers
of assets to, such Saltgrass Entity shall be governed by the relevant provisions
of this Agreement).

6.17 Senior Secured Notes Excess Proceeds; Restricted Account. Prior to the
Restricted Account Termination Date, (a) deposit or maintain any cash or Cash
Equivalents in the Restricted Account other than the Senior Secured Notes Excess
Proceeds and earnings thereon, or (b) use the Senior Secured Notes Excess
Proceeds for any purpose other than to finance the consummation of the Going
Private Transactions.

 

7. FINANCIAL COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will comply with each of the
following financial covenants:

(a) Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio, measured on
a quarter-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

 

Applicable Ratio

   Applicable Period

1.10:1.0

   For the 12 month period


ending December 31, 2009

1.10:1.0

   For the 12 month period


ending March 31, 2010

1.10:1.0

   For the 12 month period


ending June 30, 2010

1.10:1.0

   For the 12 month period


ending September 30, 2010

1.10:1.0

   For the 12 month period


ending December 31, 2010

1.15:1.0

   For the 12 month period


ending March 31, 2011

1.15:1.0

   For the 12 month period


ending June 30, 2011

1.15:1.0

   For the 12 month period


ending September 30, 2011

1.15:1.0

   For the 12 month period


ending December 31, 2011

1.20:1.0

   For the 12 month period


ending March 31, 2012

 

- 37 -



--------------------------------------------------------------------------------

Applicable Ratio

   Applicable Period

1.20:1.0

   For the 12 month period


ending June 30, 2012

1.20:1.0

   For the 12 month period


ending September 30, 2012

1.20:1.0

   For the 12 month period


ending December 31, 2012

1.25:1.0

   For the 12 month period


ending March 31, 2013

1.25:1.0

   For the 12 month period


ending June 30, 2013

1.25:1.0

   For the 12 month period


ending September 30, 2013

(b) First Lien Leverage Ratio. Have a First Lien Leverage Ratio, measured on a
quarter-end basis, of not greater than the applicable ratio set forth in the
following table for the applicable date set forth opposite thereto:

 

Applicable Ratio

   Applicable Date

2.00:1.0

   For the 12 month period


ending December 31, 2009

2.00:1.0

   For the 12 month period


ending March 31, 2010

2.00:1.0

   For the 12 month period


ending June 30, 2010

2.00:1.0

   For the 12 month period


ending September 30, 2010

2.00:1.0

   For the 12 month period


ending December 31, 2010

2.00:1.0

   For the 12 month period


ending March 31, 2011

2.00:1.0

   For the 12 month period


ending June 30, 2011

2.00:1.0

   For the 12 month period


ending September 30, 2011

2.00:1.0

   For the 12 month period


ending December 31, 2011

 

- 38 -



--------------------------------------------------------------------------------

Applicable Ratio

   Applicable Date

2.00:1.0

   For the 12 month period


ending March 31, 2012

2.00:1.0

   For the 12 month period


ending June 30, 2012

2.00:1.0

   For the 12 month period


ending September 30, 2012

2.00:1.0

   For the 12 month period


ending December 31, 2012

2.00:1.0

   For the 12 month period


ending March 31, 2013

2.00:1.0

   For the 12 month period


ending June 30, 2013

2.00:1.0

   For the 12 month period


ending September 30, 2013

(c) Intentionally omitted.

(d) Total Leverage Ratio. Have a Total Leverage Ratio, measured on a quarter-end
basis, of not greater than the applicable ratio set forth in the following table
for the applicable date set forth opposite thereto:

 

Applicable Ratio

   Applicable Date

4.75:1.0

   For the 12 month period


ending December 31, 2009

4.75:1.0

   For the 12 month period


ending March 31, 2010

4.75:1.0

   For the 12 month period


ending June 30, 2010

4.75:1.0

   For the 12 month period


ending September 30, 2010

4.75:1.0

   For the 12 month period


ending December 31, 2010

4.75:1.0

   For the 12 month period


ending March 31, 2011

 

- 39 -



--------------------------------------------------------------------------------

Applicable Ratio

   Applicable Date

4.75:1.0

   For the 12 month period


ending June 30, 2011

4.50:1.0

   For the 12 month period


ending September 30, 2011

4.50:1.0

   For the 12 month period


ending December 31, 2011

4.50:1.0

   For the 12 month period


ending March 31, 2012

4.50:1.0

   For the 12 month period


ending June 30, 2012

4.25:1.0

   For the 12 month period


ending September 30, 2012

4.25:1.0

   For the 12 month period


ending December 31, 2012

4.25:1.0

   For the 12 month period


ending March 31, 2013

4.00:1.0

   For the 12 month period


ending June 30, 2013

4.00:1.0

   For the 12 month period


ending September 30, 2013

 

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 If Borrower fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations, and such failure continues for a period of 3 Business
Days, or (b) all or any portion of the principal of the Obligations;

8.2 If any Loan Party or any of its Restricted Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 5.1, 5.2, 5.3, 5.6, 5.7, 5.10, 5.11, or 5.13 of this Agreement,
(ii) Sections 6.1 through 6.17 of this Agreement, (iii) Section 7 of this
Agreement, or (iv) Section 6 of the Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.8, 5.12 or 5.14 of this Agreement and such failure continues for a
period of 10 days after the earlier of (i) the date on which such failure shall
first become known to any officer of Borrower or (ii) the date on which written
notice thereof is given to Borrower by Agent; or

 

- 40 -



--------------------------------------------------------------------------------

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;

8.3 If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $25,000,000, or more (except to the extent
fully covered (other than customary deductibles) by insurance pursuant to which
the insurer has accepted liability therefor in writing) is entered or filed
against a Loan Party or any of its Restricted Subsidiaries, or with respect to
any of their respective assets, and either (a) there is a period of 30
consecutive days at any time after the entry of any such judgment, order, or
award during which a stay of enforcement thereof is not in effect or during
which such judgment or order is not vacated or bonded, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4 If an Insolvency Proceeding is commenced by a Loan Party, any Restricted
Subsidiary, or any Significant Subsidiary;

8.5 If an Insolvency Proceeding is commenced against a Loan Party, any
Restricted Subsidiary or any Significant Subsidiary and any of the following
events occur: (a) such Loan Party or such Restricted Subsidiary or such
Significant Subsidiary consents to the institution of such Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party, such Restricted Subsidiary or such
Significant Subsidiary, or (e) an order for relief shall have been issued or
entered therein;

8.6 If a Loan Party or any of its Restricted Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs and, as a result thereof, a
Material Adverse Change occurs or could reasonably be expected to result
therefrom;

8.7 If there is a default in one or more agreements to which a Loan Party or any
of its Restricted Subsidiaries is a party with one or more third Persons
relative to a Loan Party’s or any of its Restricted Subsidiaries’ Indebtedness
involving an aggregate amount of $25,000,000 or more and such default (i) occurs
at the final maturity of the obligations thereunder, or (ii) results in a right
by such third Person, irrespective of whether exercised, to accelerate the
maturity of such Loan Party’s or its Restricted Subsidiary’s obligations
thereunder;

8.8 If any warranty, representation, statement, or Record made by a Loan Party
herein or in any other Loan Document or delivered in writing to Agent or any
Lender pursuant to this Agreement or any other Loan Document proves to be untrue
in any material respect (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;

8.9 If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor (for the avoidance of doubt,
a transaction permitted under Section 6.3 shall not result in an Event of
Default under this Section 8.9);

8.10 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall fail or cease to create a valid and, following the filing
of financing statements, the recordation of Mortgages or the filing or recording
of other filings or documents or other actions necessary to perfect Agent’s Lien
in the

 

- 41 -



--------------------------------------------------------------------------------

Collateral as required by the Loan Documents, perfected first priority Lien on
the Collateral covered thereby (subject to any Permitted Liens which by
operation of law or contract would have priority over the Liens securing the
Obligations), except as a result of a disposition of the applicable Collateral
in a transaction permitted under this Agreement or the other Loan Documents; or

8.11 If any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by a Loan Party, or a proceeding shall be commenced by a Loan Party,
or by any Governmental Authority having jurisdiction over a Loan Party, seeking
to establish the invalidity or unenforceability thereof, or a Loan Party shall
deny that such Loan Party has any liability or obligation purported to be
created under any Loan Document (except to the extent a Loan Party or the
applicable Collateral shall have been released in accordance with the Loan
Documents).

 

9. RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and at the instruction of the Required Lenders,
shall, by written notice to Borrower and in addition to any other rights or
remedies provided for hereunder or under any other Loan Document or by
applicable law, do any one or more of the following on behalf of the Lender
Group:

(a) declare the Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable, whereupon the
same shall become and be immediately due and payable, without presentment,
demand, protest, or further notice or other requirements of any kind, all of
which are hereby expressly waived by Borrower; and

(b) declare the Revolver Commitments terminated, whereupon the Revolver
Commitments shall immediately be terminated together with any obligation of any
Lender hereunder to make Advances and the obligation of the Issuing Lender to
issue Letters of Credit.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other written agreements with the
Loan Parties shall be cumulative. The Lender Group shall have all other rights
and remedies not inconsistent herewith as provided under the Code, by law, or in
equity. No exercise by the Lender Group of one right or remedy shall be deemed
an election, and no waiver by the Lender Group of any Event of Default shall be
deemed to be a waiver in any similar or other circumstances. No delay by the
Lender Group shall constitute a waiver, election, or acquiescence by it.

 

10. WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Except as expressly provided herein, Borrower waives
demand, protest, notice of protest, notice of default or dishonor, notice of
payment and nonpayment, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of documents, instruments, chattel paper, and guarantees
at any time held by the Lender Group on which Borrower may in any way be liable.

10.2 The Lender Group’s Liability for Collateral. Borrower hereby agrees that:
(a) so long as Agent or the applicable member of the Lender Group having
possession of any Collateral complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or

 

- 42 -



--------------------------------------------------------------------------------

fashion from any cause, (iii) any diminution in the value thereof, or (iv) any
act or default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by Borrower.

10.3 Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Co-Arranger Related Persons, the Co-Syndication
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages (other than in
relation to lawsuits solely between the Lenders or Lender-Related Persons or
solely between the Co-Arrangers, the Co-Arranger Related Persons, the
Co-Syndication Agents, or the Co-Syndication Agent Related Person related to
(i) the sharing of fees or payments pursuant to the Loan Documents or (ii) the
sharing of fees or payments pursuant to any agreement of the type referenced in
Section 14.1(f), but expressly inclusive of lawsuits against Agent, the
Agent-Related Persons, the Co-Arrangers, the Co-Arranger Related Persons, the
Co-Syndication Agents, and the Co-Syndication Agent Related Persons, in such
capacities), and all reasonable fees and out-of-pocket disbursements of
attorneys, experts, or consultants and all other costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery (provided that Borrower shall not be liable for costs and expenses
(including attorneys fees) of any Lender (other than WFF and Jefferies Finance)
incurred in advising, structuring, drafting, reviewing, administering or
syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of the Commitment
Letter, this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrower’s and its
Restricted Subsidiaries’ compliance with the terms of the Loan Documents (other
than disputes solely between the Lenders or Lender-Related Persons or solely
between the Co-Arrangers, the Co-Arranger Related Persons, the Co-Syndication
Agents, or the Co-Syndication Agent Related Person related to (y) the sharing of
fees or payments pursuant to the Loan Documents or (z) the sharing of fees or
payments pursuant to any agreement of the type referenced in Section 14.1(f),
but expressly inclusive of lawsuits against Agent, the Agent-Related Persons,
the Co-Arrangers, the Co-Arranger Related Persons, the Co-Syndication Agents,
and the Co-Syndication Agent Related Persons, in such capacities), (b) with
respect to any investigation, litigation, or proceeding related to the
Commitment Letter, this Agreement, any other Loan Document, or the use of the
proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or the transactions contemplated by the
Commitment Letter, this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby, or any act, omission, event, or
circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by Borrower or any of
its Restricted Subsidiaries or any Environmental Actions, Environmental
Liabilities and Costs or Remedial Actions related in any way to any such assets
or properties of Borrower or any of its Restricted Subsidiaries at any time
prior to foreclosure upon Agent’s Liens and Agent’s possession of the applicable
property or assets (each and all of the foregoing, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, Borrower shall
have no obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person or its officers, directors, employees,
attorneys, or agents. This provision shall survive the termination of this
Agreement and the repayment of the Obligations. If any Indemnified Person makes
any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which Borrower was required to indemnify the Indemnified Person
receiving such payment, the Indemnified Person making such payment is entitled
to be indemnified and reimbursed by Borrower with respect thereto; provided,
that, to the extent of any payments made by Borrower to any Indemnified Person
in respect of Indemnified Liabilities pursuant to this Section 10.3, Borrower
shall be subrogated to the rights of recovery by such Indemnified Persons
against any third Person in respect of such Indemnified Liabilities, so long as
Borrower has indefeasibly paid in full all of the Indemnified Liabilities owed
by Borrower to the Indemnified Persons pursuant to the terms and conditions of
this Section 10.3. WITHOUT LIMITATION, THE FOREGOING

 

- 43 -



--------------------------------------------------------------------------------

INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

  If to Borrower:         LANDRY’S RESTAURANTS, INC.      1510 West Loop South  
   Houston, Texas 77027      Attn: Steven L. Scheinthal      Fax No.
713-386-7070   with copies to:    HAYNES AND BOONE, LLP      2323 Victory Ave.  
   Suite 700      Dallas, Texas 75219      Attn: Paul H. Amiel, Esq.      Fax
No.: 214-200-0555   If to Agent:    WELLS FARGO FOOTHILL, LLC      2450 Colorado
Avenue      Suite 3000W      Santa Monica, CA 90404      Attn: Specialty Finance
Manager      Fax No.: 310-453-7442   with copies to:    PAUL, HASTINGS, JANOFSKY
& WALKER LLP      515 South Flower Street      Los Angeles, CA 90071      Attn:
John Francis Hilson, Esq.      Fax No.: 213-996-3300

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 10, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening on business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

 

- 44 -



--------------------------------------------------------------------------------

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

(c) BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER GROUP
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) With the prior written consent of Borrower, which consent of Borrower shall
not be unreasonably withheld, delayed or conditioned (and shall not be required
(i) if an Event of Default has occurred and is continuing, (ii) in connection
with an assignment to a Person that is a Lender, a Related Fund, or an Affiliate
(other than individuals) of a Lender, or (iii) in connection with assignments of
all or any portion of the Term Loan), and with the prior written consent of
Agent, which consent of Agent shall not be unreasonably withheld, delayed or
conditioned (and shall not be required in connection with an assignment to a
Person that is a Lender or an Affiliate (other than individuals) of a Lender),
any Lender may assign and delegate to one or more assignees (each an “Assignee”;
provided that no Loan Party or Affiliate of a Loan Party shall be permitted to
become an Assignee) all or any portion of the Obligations, the Commitments and
the other rights and obligations of such Lender hereunder and under the other
Loan Documents, in a minimum amount (unless waived by the Agent) of $1,000,000
(except such minimum amount shall not apply to (x) an

 

- 45 -



--------------------------------------------------------------------------------

assignment or delegation by any Lender to any other Lender or an Affiliate of
any Lender or (y) a group of new Lenders, each of which is an Affiliate of each
other or a Related Fund of such new Lender to the extent that the aggregate
amount to be assigned to all such new Lenders is at least $1,000,000); provided,
however, that Borrower and Agent may continue to deal solely and directly with
such Lender in connection with the interest so assigned to an Assignee until
(A) written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Borrower and Agent by such Lender and the Assignee, (B) such Lender and its
Assignee have delivered to Borrower and Agent an Assignment and Acceptance and
Agent has notified the assigning Lender of its receipt thereof in accordance
with Section 13.1(b), and (C) unless waived by the Agent, the assigning Lender
or Assignee has paid to Agent for Agent’s separate account a processing fee in
the amount of $3,500.

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation among
Borrower, the assigning Lender, and the Assignee; provided, however, that
nothing contained herein shall release any assigning Lender from obligations
that survive the termination of this Agreement, including such assigning
Lender’s obligations under Section 15 and Section 17.9 of this Agreement.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

 

- 46 -



--------------------------------------------------------------------------------

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrower hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collections of Borrower or its Subsidiaries, the Collateral, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

(h) Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Term Loan (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a “Registered Loan”). Other than in connection with an assignment by a Lender of
all or any portion of its portion of the Term Loan to an Affiliate of such
Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate

 

- 47 -



--------------------------------------------------------------------------------

principal amount shall be issued to the designated assignee(s) or transferee(s).
Prior to the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrower shall treat the Person in
whose name such Registered Loan (and the registered note, if any, evidencing the
same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary. In the case of any assignment by a Lender of all or any portion of the
Term Loan to an Affiliate of such Lender or a Related Fund of such Lender, and
which assignment is not recorded in the Register, the assigning Lender, on
behalf of Borrower, shall maintain a register comparable to the Register.

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrower, shall maintain a
register on which it enters the name of all participants in the Registered Loans
held by it (the “Participant Register”). A Registered Loan (and the Registered
Note, if any, evidencing the same) may be participated in whole or in part only
by registration of such participation on the Participant Register (and each
registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register in the extent it has one) available for review by
Borrower from time to time as Borrower may reasonably request.

(k) Notwithstanding anything to the contrary contained in this Section 13.1,
without the consent of Borrower, no Lender shall assign , or sell participating
interests in, all or a portion of its rights and obligations under this
Agreement and the other Loan Documents to an Assignee who is a direct competitor
of Borrower (if and only if such assigning Lender has actual knowledge that such
proposed Assignee is a direct competitor of Borrower); provided that the
restriction set forth in this subsection (k) shall not be applicable if (i) an
Event of Default has occurred and is continuing, (ii) such assignment is in
connection with any merger, consolidation, sale, transfer, or other disposition
of all or any substantial portion of the business or loan portfolio of the
Lender making such assignment, or (iii) the proposed Assignee is a finance
company, fund or other similar entity which merely has an economic interest in
any such direct competitor that has been so identified, and is not itself such a
direct competitor that has been so identified.

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 hereof and, except as expressly required pursuant to
Section 13.1 hereof, no consent or approval by Borrower is required in
connection with any such assignment.

 

14. AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements, the
Fee Letter, or the Market Flex Letter), or the Intercreditor Agreement, and no
consent with respect to any departure by Borrower therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
Agent at the written request of the Required Lenders) and Borrower and then any
such waiver or consent shall be effective, but only in the specific instance and
for the specific purpose for which given; provided, however, that no such
waiver, amendment, or consent shall, unless in writing and signed by all of the
Lenders directly affected thereby and Borrower, do any of the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender,

 

- 48 -



--------------------------------------------------------------------------------

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

(iv) amend or modify this Section or any provision of this Agreement providing
for consent or other action by all Lenders,

(v) other than as permitted by Section 15.11, release Agent’s Lien in and to any
of the Collateral,

(vi) amend or modify the definition of “Required Lenders” or “Pro Rata Share”,

(vii) contractually subordinate any of the Agent’s Liens,

(viii) other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by the Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,

(ix) amend any of the provisions of Section 2.4(b)(i) or (ii),

(x) amend Section 13.1(a) to permit a Loan Party or an Affiliate of a Loan Party
to be permitted to become an Assignee, or

(xi) amend or modify the definition of Maximum Revolver Amount;

provided, further, however, that no such waiver, amendment, or consent shall,
unless in writing and signed by the Supermajority Lenders and Borrower, amend,
modify, eliminate, or otherwise change the definitions of “Change of Control” or
“Permitted Holder”.

(b) No amendment, waiver, modification, or consent shall amend, modify, or waive
(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders), (ii) the definition of, or any of the
terms or provisions of, the Market Flex Letter, without the written consent of
Agent, Co-Arrangers, Co-Syndication Agents, and Borrower (and shall not require
the written consent of any of the Lenders), (iii) the terms or provisions of the
Intercreditor Agreement without the written consent of Agent and the
Supermajority Lenders, and (iv) any provision of Section 15 pertaining to Agent,
or any other rights or duties of Agent under this Agreement or the other Loan
Documents, without the written consent of Agent, Borrower, and the Required
Lenders,

(c) No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to
Issuing Lender, or any other rights or duties of Issuing Lender under this
Agreement or the other Loan Documents, without the written consent of Issuing
Lender, Agent, Borrower, and the Required Lenders,

 

- 49 -



--------------------------------------------------------------------------------

(d) No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to Swing
Lender, or any other rights or duties of Swing Lender under this Agreement or
the other Loan Documents, without the written consent of Swing Lender, Agent,
Borrower, and the Required Lenders,

(e) Anything in this Section 14.1 to the contrary notwithstanding, any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrower, shall not require consent
by or the agreement of any Loan Party; provided, however, that Agent shall
promptly give notice to Borrower of any agreement pursuant to this provision.

(f) Agent and certain of the Lenders may execute an agreement on or after the
Closing Date pursuant to which the Agent and certain Lenders agree, among other
things, to certain voting arrangements relative to matters requiring the
approval of the Lenders. The rights and duties of the Agent and the Lenders with
respect to such matters are subject to any such agreement.

14.2 Replacement of Lenders.

(a) If any action to be taken by the Lender Group or Agent hereunder requires
the consent, authorization, or agreement of all Lenders or all Lenders affected
thereby and if such action has received the consent, authorization, or agreement
of the Required Lenders but not of all Lenders or of all Lenders affected
thereby, then Borrower, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender (a “Holdout Lender”) that failed to give its
consent, authorization, or agreement with one or more Replacement Lenders, and
the Holdout Lender shall have no right to refuse to be replaced hereunder. Such
notice to replace the Holdout Lender shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due and
payable in respect thereof, and (ii) an assumption of its Pro Rata Share of the
Letters of Credit). If the Holdout Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance (with any applicable processing and recordation
fee to be paid by the Borrower or the Replacement Lender). The replacement of
any Holdout Lender shall be made in accordance with the terms of Section 13.1.
Until such time as the Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Holdout Lender hereunder and under the other Loan Documents, the Holdout Lender
shall remain obligated to make the Holdout Lender’s Pro Rata Share of Advances
and to purchase a participation in each Letter of Credit, in an amount equal to
its Pro Rata Share of such Letters of Credit.

(c) If any Lender requests additional or increased costs referred to in
Section 2.12(d)(i) or amounts under Section 2.13 or Section 16 (any such Lender,
a “Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13 or Section 16, as applicable, and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it. Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a

 

- 50 -



--------------------------------------------------------------------------------

different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrower’s obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.12(d)(i) or Section 2.13
or Section 16, as applicable, then Borrower (without prejudice to any amounts
then due to such Affected Lender under Section 2.12(d)(i) or Section 2.13 or
Section 16, as applicable) may, unless prior to the effective date of any such
assignment the Affected Lender withdraws its request for such additional amounts
under Section 2.12(d)(i) or Section 2.13 or Section 16, as applicable, designate
another Lender reasonably acceptable to Agent to purchase the Obligations owed
to such Affected Lender and such Affected Lender’s Commitments hereunder (a
“Replacement Lender”), such Affected Lender shall assign to the Replacement
Lender its Obligations and Commitments within 5 Business Days of Borrower’s
notice of such designation of a Replacement Lender, pursuant to an Assignment
and Acceptance Agreement, and upon such purchase by the Replacement Lender, such
Replacement Lender shall be deemed to be a “Lender” for purposes of this
Agreement and such Affected Lender shall cease to be a “Lender” for purposes of
this Agreement.

14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15. AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFF as its agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes Agent to execute and deliver each of
the other Loan Documents on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. Agent agrees to act as agent
for and on behalf of the Lenders (and the Bank Product Providers) on the
conditions contained in this Section 15. Any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document notwithstanding, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or in the other Loan Documents, nor shall Agent have or be deemed to have
any fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement or the other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only a representative relationship between independent
contracting parties. Each Lender hereby further authorizes (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent to act as the secured party under each of the Loan Documents
that create a Lien on any item of Collateral. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, the Collections of Borrower and its
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf

 

- 51 -



--------------------------------------------------------------------------------

of Lenders, as provided in the Loan Documents, (d) exclusively receive, apply,
and distribute the Collections of Borrower and its Subsidiaries as provided in
the Loan Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Borrower and its Subsidiaries, (f) perform, exercise, and enforce
any and all other rights and remedies of the Lender Group with respect to
Borrower or its Subsidiaries, the Obligations, the Collateral, the Collections
of Borrower and its Subsidiaries, or otherwise related to any of same as
provided in the Loan Documents, and (g) incur and pay such Lender Group Expenses
as Agent may deem necessary or appropriate for the performance and fulfillment
of its functions and powers pursuant to the Loan Documents.

15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Borrower or its Subsidiaries.

15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the requisite
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its

 

- 52 -



--------------------------------------------------------------------------------

receipt of any such notice or of any Event of Default of which Agent has actual
knowledge. If any Lender obtains actual knowledge of any Event of Default, such
Lender promptly shall notify the other Lenders and Agent of such Event of
Default. Each Lender shall be solely responsible for giving any notices to its
Participants, if any. Subject to Section 15.4, Agent shall take such action with
respect to such Default or Event of Default as may be requested by the Required
Lenders in accordance with Section 9; provided, however, that unless and until
Agent has received any such request, Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

15.6 Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender (or
Bank Product Provider). Each Lender represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons. Each Lender acknowledges (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that Agent does not have any duty or responsibility, either initially or on a
continuing basis (except to the extent, if any, that is expressly specified
herein) to provide such Lender (or Bank Product Provider) with any credit or
other information with respect to Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).

15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrower and its Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders (or Bank Product Providers). In the event Agent is not
reimbursed for such costs and expenses by Borrower or its Subsidiaries, each
Lender hereby agrees that it is and shall be obligated to pay to Agent such
Lender’s Pro Rata Share thereof. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), according to their
Pro Rata Shares, from and against

 

- 53 -



--------------------------------------------------------------------------------

any and all Indemnified Liabilities; provided, however, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person’s gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make an Advance or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s Pro Rata Share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrower. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

15.8 Agent in Individual Capacity. WFF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with
Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Document as though WFF were not Agent hereunder, and, in each case, without
notice to or consent of the other members of the Lender Group. The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, WFF or its Affiliates may receive information regarding
Borrower or its Affiliates or any other Person party to any Loan Documents that
is subject to confidentiality obligations in favor of Borrower or such other
Person and that prohibit the disclosure of such information to the Lenders (or
Bank Product Providers), and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include WFF in its
individual capacity.

15.9 Successor Agent. Agent may resign as Agent upon 30 days prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Borrower (unless such notice is waived by Borrower) and without any notice to
the Bank Product Providers. If Agent resigns under this Agreement, the Required
Lenders shall be entitled, with (so long as no Event of Default has occurred and
is continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that Agent’s resignation is
effective, it is acting as the Issuing Lender or the Swing Lender, such
resignation shall also operate to effectuate its resignation as the Issuing
Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 

- 54 -



--------------------------------------------------------------------------------

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire equity interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Borrower and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrower or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.

15.11 Collateral and Guaranty Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to irrevocably
authorize) Agent to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Borrower of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under this Agreement or any
other Loan Document (and Agent may rely conclusively on any such certificate,
without further inquiry), (iii) constituting property in which Borrower or its
Restricted Subsidiaries owned no interest at the time Agent’s Lien was granted
nor at any time thereafter, (iv) to the extent expressly required by the
Intercreditor Agreement, or (v) constituting property leased to Borrower or its
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement. The Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted by
Agent under the provisions of the Code, including pursuant to Sections 9-610 or
9-620 of the Code, at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 of the Bankruptcy Code, or at any sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders (without requiring the authorization of the Bank
Product Providers), or (z) otherwise, the Required Lenders (without requiring
the authorization of the Bank Product Providers). Upon request by Agent or
Borrower at any time, the Lenders will (and is so requested, the Bank Product
Providers will) confirm in writing Agent’s authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 15.11;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s reasonable opinion,
would expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Borrower in respect of) all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. The Lenders further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent, at its option
and in its sole discretion, to subordinate any Lien granted to or held by Agent
under any Loan Document to the holder of any Permitted Lien on such property if
such Permitted Lien secures Permitted Purchase Money Indebtedness.

 

- 55 -



--------------------------------------------------------------------------------

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by Borrower
or its Subsidiaries or is cared for, protected, or insured or has been
encumbered, or that Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender (or Bank Product Provider) as to any of the foregoing,
except as otherwise provided herein.

(c) The Lender Group hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to irrevocably
authorize) Agent to release any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder. Upon request by Agent or Borrower, the Lender
Group and, by entering into a Bank Product Agreement, the Bank Product Providers
agree that they, will confirm in writing Agent’s authority to release any such
Guarantor pursuant to this Section 15.11; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s reasonable opinion, would expose Agent to liability or
create any obligation or entail any consequence other than the release of such
Guarantor without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly so released) and the Agent’s Liens shall
automatically attach to the proceeds from any such sale, license, lease, or
other dispositions of any such Collateral.

15.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or its Subsidiaries or any deposit
accounts of Borrower or its Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrower or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13 Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by

 

- 56 -



--------------------------------------------------------------------------------

possession or control. Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor shall deliver possession or control of such Collateral
to Agent or in accordance with Agent’s instructions.

15.14 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16 Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report
respecting Borrower or its Subsidiaries (each a “Report” and collectively,
“Reports”) prepared by or at the request of Agent, and Agent shall so furnish
each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrower and its
Subsidiaries and will rely significantly upon Borrower’s and its Subsidiaries’
books and records, as well as on representations of Borrower’s personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by Borrower or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that

 

- 57 -



--------------------------------------------------------------------------------

Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower or its Subsidiaries, any Lender
may, from time to time, reasonably request Agent to exercise such right as
specified in such Lender’s notice to Agent, whereupon Agent promptly shall
request of Borrower the additional reports or information reasonably specified
by such Lender, and, upon receipt thereof from Borrower or such Subsidiary,
Agent promptly shall provide a copy of same to such Lender, and (z) any time
that Agent renders to Borrower a statement regarding the Loan Account, Agent
shall send a copy of such statement to each Lender.

15.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.

 

16. WITHHOLDING TAXES.

(a) All payments made by Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
next sentence of this Section 16(a). If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall not be required to increase any such amounts if the increase
in such amount payable results from Agent’s or such Lender’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction). Borrower will furnish to Agent as promptly as possible after the
date the payment of any Tax is due pursuant to applicable law, certified copies
of tax receipts evidencing such payment by Borrower.

(b) Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.

(c) If a Lender or Participant claims an exemption or reduction from United
States withholding tax, such Lender or Participant agrees with and in favor of
Agent, to deliver to Agent (or, in the case of a Participant, to the Lender
granting the participation only) one of the following before receiving its first
payment under this Agreement:

(i) if such Lender or Participant claims an exemption from United States
withholding tax pursuant to its portfolio interest exception, (A) a statement of
the Lender or Participant, signed

 

- 58 -



--------------------------------------------------------------------------------

under penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower (within the
meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to Borrower within the meaning of Section 864(d)(4) of the
IRC, and (B) a properly completed and executed IRS Form W-8BEN or Form W-8IMY
(with proper attachments);

(ii) if such Lender or Participant claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, a properly completed and
executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant claims that interest paid under this
Agreement is exempt from United States withholding tax because it is effectively
connected with a United States trade or business of such Lender, a properly
completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant claims that interest paid under this
Agreement is exempt from United States withholding tax because such Lender or
Participant serves as an intermediary, a properly completed and executed copy of
IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

(d) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, however,
that nothing in this Section 16(d) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

(e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(c)
or 16(d), if applicable. Borrower agrees that each Participant shall be entitled
to the benefits of this Section 16 with respect to its participation in any
portion of the Commitments and the Obligations so long as such Participant
complies with the obligations set forth in this Section 16 with respect thereto.

(f) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
subsection (c) or

 

- 59 -



--------------------------------------------------------------------------------

(d) of this Section 16 are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) then Agent may
withhold from any interest payment to such Lender or such Participant not
providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

(g) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

(h) If Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 16, so long as no Default or Event of Default has occurred and is
continuing, it shall promptly notify Borrower and promptly pay over such refund
to Borrower (but only to the extent of payments made, or additional amounts
paid, by Borrower under this Section 16 with respect to Taxes giving rise to
such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such a refund); provided, that Borrower, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges, imposed by the relevant
Governmental Authority, other than such penalties, interest or other charges
imposed as a result of the willful misconduct or gross negligence of Agent
hereunder) to Agent or such Lender in the event Agent or such Lender is required
to repay such refund to such Governmental Authority. Notwithstanding anything in
this Agreement to the contrary, this Section 16 shall not be construed to
require Agent or any Lender to make available its tax returns (or any other
information which it deems confidential) to Borrower or any other Person.

 

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

- 60 -



--------------------------------------------------------------------------------

17.5 Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Each Bank Product Provider, by virtue of providing a Bank Product, shall
automatically be deemed to have accepted the benefits of the Loan Documents.
Agent hereby agrees to act as agent for such Bank Product Providers and, by
virtue of providing a Bank Product, each Bank Product Provider shall be
automatically deemed to have appointed Agent as its agent; it being understood
and agreed that the rights and benefits of each Bank Product Provider under the
Loan Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to Agent and the right to share in payments and collections out of the
Collateral as more fully set forth herein. In addition, each Bank Product
Provider, by virtue of providing a Bank Product, shall be automatically deemed
to have agreed that Agent shall have the right, but shall have no obligation, to
establish, maintain, relax, or release reserves in respect of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of Agent to determine or insure whether the amount of any such reserve is
appropriate or not. In connection with any such distribution of payments and
collections, Agent shall be entitled to assume no amounts are due or owing to
any Bank Product Provider unless such Bank Product Provider has provided a
written certification to Agent as to the amounts that are due and owing to it
and such written certification is received by Agent a reasonable period of time
prior to the making of such distribution.

17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower or Guarantor or the transfer to the Lender Group of
any property should for any reason subsequently be asserted, or declared, to be
void or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of Borrower or Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

17.9 Confidentiality.

(a) Agent, Co-Arrangers, Co-Syndication Agents, Swing Lender, Issuing Lender and
Lenders each individually (and not jointly or jointly and severally) agree that
material, non-public information regarding Borrower and Borrower’s Subsidiaries,
their operations, assets, and existing and contemplated business plans shall be
treated by Agent, Co-Arrangers, Co-Syndication Agents, Swing Lender, Issuing
Lender

 

- 61 -



--------------------------------------------------------------------------------

and Lenders in a confidential manner, and shall not be disclosed by Agent,
Co-Arrangers, Co-Syndication Agents, Swing Lender, Issuing Lender or Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group, (ii) to Subsidiaries and Affiliates of any member of the Lender
Group (including the Bank Product Providers), provided that any such Subsidiary
or Affiliate shall have agreed to receive such information hereunder subject to,
and to treat such information in accordance with, the terms of this
Section 17.9, (iii) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (iv) as may be agreed to in advance
by Borrower or as requested or required by any Governmental Authority pursuant
to any subpoena or other legal process, (v) as to any such information that is
or becomes generally available to the public (other than as a result of
prohibited disclosure by Agent, Co-Arrangers, Co-Syndication Agents, Swing
Lender, Issuing Lender or Lenders), (vi) in connection with any assignment,
participation or pledge of any Lender’s interest under this Agreement, provided
that any such assignee, participant, or pledgee shall have agreed in writing to
receive such information hereunder subject to, and to treat such information in
accordance with, the terms of this Section 17.9, (vii) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents and
(viii) to the extent necessary or reasonably desirable in connection with the
exercise of any right or remedy under this Agreement or under any other Loan
Document. The provisions of this Section 17.9(a) shall survive for two (2) years
after the payment in full of the Obligations.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
provide information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services.

(c) Anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, in no event shall Agent, Co-Arrangers, Co-Syndication Agents,
Swing Lender, Issuing Lender or any Lender issue any press release or other
public announcement regarding this Agreement, the other Loan Documents, Borrower
or any of its Restricted Subsidiaries without the prior review and approval of
such proposed press release or other public announcement by Borrower.

17.10 Lender Group Expenses. Borrower agrees to pay any and all Lender Group
Expenses promptly after demand therefor by Agent and agrees that its obligations
contained in this Section 17.10 shall survive payment or satisfaction in full of
all other Obligations.

17.11 USA PATRIOT Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act.

 

- 62 -



--------------------------------------------------------------------------------

17.12 Integration. This Agreement, together with the other Loan Documents and
the Commitment Letter, reflects the entire understanding of the parties with
respect to the transactions contemplated hereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof. In
the event of any conflict between the terms of the Commitment Letter and the
terms of any Loan Document, the terms of the applicable Loan Document shall
control. In the event of a direct conflict between the terms and provisions of
this Agreement and any other Loan Document, it is the intention of the parties
hereto that both such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Agreement shall control and govern; provided, however,
that the inclusion in any Loan Document of additional obligations on the part of
any Loan Party or supplemental rights and remedies in favor of Agent, in each
case in respect of the Collateral, shall not be deemed a conflict with the
Credit Agreement.

17.13 Acknowledgment of Prior Obligations and Continuation Thereof. Borrower
(a) consents to the amendment and restatement of the Original Credit Agreement
by this Agreement; (b) acknowledges and agrees that (i) its Obligations (as
defined in the Original Credit Agreement) owing to Agent and Lenders, and
(ii) the prior grant or grants of security interests in favor of any of the
Agent or the Lender Group or the Bank Product Providers in its properties and
assets, under each “Loan Document” as defined in the Original Credit Agreement
(the “Original Loan Documents”), and each Loan Document to which it is a party
shall be in respect of the Obligations of Borrower, under this Agreement and the
other Loan Documents; (c) reaffirms (i) all of its Obligations (as defined in
the Original Credit Agreement) owing to Agent and Lenders, and (ii) all prior or
concurrent grants of security interests in favor of any of the Agent or the
Lender Group or the Bank Product Providers under each Original Loan Document and
each Loan Document; and (d) agrees that, except as expressly amended hereby or
unless being amended and restated concurrently herewith, each of the Original
Loan Documents to which it is a party is and shall remain in full force and
effect. Borrower acknowledges that, as of the Closing Date, under the Original
Credit Agreement: (i) the aggregate outstanding principal amount of the Existing
Advances is $28,262,200, (ii) the accrued but unpaid interest and unused line
fees on such Existing Advances is $145,207.93, (iii) the outstanding principal
amount of the Existing Term Loan is $160,600,000, (iv) the accrued but unpaid
interest on the Existing Term Loan is $462,244.52, (v) the aggregate accrued but
unpaid Letter of Credit fees under the Original Credit Agreement is $169,628.33,
and (vi) Letter of Credit Usage (as defined in the Original Credit Agreement) is
$17,004,841.03 (in each case, prior to payment thereof, if any, by Borrower on
the Closing Date). Borrower hereby confirms and agrees that all outstanding
principal, interest and fees (including such accrued and unpaid principal,
interest, and fees set forth in the immediately preceding sentence) and other
Obligations (as defined in the Original Credit Agreement) under the Original
Credit Agreement immediately prior to the Closing Date shall, to the extent not
paid on the Closing Date, from and after the Closing Date, be, without
duplication, Obligations owing and payable pursuant to this Agreement and the
other Loan Documents as in effect from time to time, shall accrue interest
thereon as specified in this Agreement, and shall be secured by this Agreement
and the other Loan Documents. Borrower hereby further confirms and agrees that
all “Letters of Credit” as defined in the Original Credit Agreement which are
outstanding on the Closing Date under the Original Credit Agreement shall become
Letters of Credit under this Agreement. Although Borrower has been informed of
the matters set forth herein and has acknowledged and agreed to the same, it
understands that Agent and Lenders shall have no obligation to inform it of such
matters in the future or to seek its acknowledgement or agreement to future
amendments or modifications, and nothing herein shall create such a duty.

17.14 No Novation. This Agreement does not extinguish the obligations for the
payment of money outstanding under the Original Credit Agreement or discharge or
release the obligations or the liens or priority of any mortgage, pledge,
security agreement or any other security therefor. Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Original Credit Agreement, the other Original Loan Documents or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby or by instruments executed concurrently herewith.
Nothing expressed or implied in this Agreement shall be construed as a release
or other discharge of Borrower or any Guarantor from any of its obligations or
liabilities under the Original Credit Agreement or any of the security
agreements, pledge agreements, mortgages, guaranties or other loan documents
executed in connection therewith. Borrower

 

- 63 -



--------------------------------------------------------------------------------

hereby (a) confirms and agrees that each Original Loan Document to which it is a
party that is not being amended and restated concurrently herewith is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that on and after the Closing Date, all references in any
such Original Loan Document to “the Credit Agreement,” “thereto,” “thereof,”
“thereunder” or words of like import referring to the Original Credit Agreement
shall mean the Original Credit Agreement as amended and restated by this
Agreement; and (b) confirms and agrees that to the extent that any such Original
Loan Document purports to assign or pledge to any of the Agent or the Lender
Group or the Bank Product Providers or to grant to any of the Agent or the
Lender Group or the Bank Product Providers a security interest in or lien on,
any collateral as security for the obligations of Borrower or any other Loan
Party, as the case may be, from time to time existing in respect of the Original
Credit Agreement or the Original Loan Document, such pledge or assignment or
grant of the security interest or lien is hereby ratified and confirmed in all
respects with respect to this Agreement and the Loan Documents.

17.15 Intercreditor Agreement. EACH MEMBER OF THE LENDER GROUP (A) ACKNOWLEDGES
THAT IT HAS RECEIVED A COPY OF THE INTERCREDITOR AGREEMENT, (B) CONSENTS TO THE
SUBORDINATION OF LIENS SECURING THE EXCESS FIRST LIEN OBLIGATIONS (AS DEFINED IN
THE INTERCREDITOR AGREEMENT) PROVIDED FOR IN THE INTERCREDITOR AGREEMENT,
(C) AGREES THAT IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT AND (D) AUTHORIZES AND INSTRUCTS THE
AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT AS AGENT AND ON BEHALF OF SUCH
PERSON. THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE SECOND
LIEN CLAIMHOLDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT) UNDER THE SECOND
LIEN LOAN DOCUMENTS (AS DEFINED IN THE INTERCREDITOR AGREEMENT) TO PERMIT THE
INCURRENCE OF INDEBTEDNESS UNDER THIS AGREEMENT AND TO EXTEND CREDIT TO THE
BORROWER AND CERTAIN OF ITS SUBSIDIARIES AND SUCH SECOND LIEN CLAIMHOLDERS (AS
DEFINED IN THE INTERCREDITOR AGREEMENT) ARE INTENDED THIRD PARTY BENEFICIARIES
OF SUCH PROVISIONS. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THE PROVISIONS OF THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS REGARDING THE LIENS AND SECURITY INTERESTS OR THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE AGENT OR THE LENDERS WITH RESPECT TO THE
COLLATERAL, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL.

[Signature pages to follow.]

 

- 64 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

LANDRY’S RESTAURANTS, INC.,

a Delaware corporation, as Borrower

By:   /s/ Rick H. Liem Name:   Rick H. Liem Title:   Executive Vice President
and Chief Financial Officer



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC,

a Delaware limited liability company, as Agent,
Co-Arranger, Co-Syndication Agent and as a Lender

By:   /s/ Steve Scott Name:   Steve Scott Title:   VP



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC,

a Delaware limited liability company, as
Co-Arranger, Co-Syndication Agent and as a Lender

By:   /s/ Illegible Name:   Illegible Title:   Managing Director



--------------------------------------------------------------------------------

JEFFERIES LEVERAGE CREDIT PRODUCTS, LLC, as a Lender By:   /s/ Illegible Name:  
Illegible Title:   SVP



--------------------------------------------------------------------------------

PHOENIX EDGE SERIES FUND; PHOENIX MULTI-SECTOR FIXED INCOME SERIES, as a Lender
By:   /s/ Kyle Jennings Name:   Kyle Jennings Title:   Managing Director VIRTUS
MULTI-SECTOR FIXED INCOME FUND, as a Lender By:   /s/ Kyle Jennings Name:   Kyle
Jennings Title:   Managing Director VIRTUS MULTI-SECTOR SHORT TERM BOND FUND, as
a Lender By:   /s/ Kyle Jennings Name:   Kyle Jennings Title:   Managing
Director VIRTUS SENIOR FLOATING RATE FUND, as a Lender By:   /s/ Kyle Jennings
Name:   Kyle Jennings Title:   Managing Director



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Katherine L. Stewart
Name:   Katherine L. Stewart Title:   Authorized Signatory



--------------------------------------------------------------------------------

POST STRATEGIC MASTER FUND, LP

As a Lender

By: Beach Point Capital Management, LP

Its Investment Manager

By:   /s/ Carl H. Goldsmith Name:   Carl H. Goldsmith Title:   Managing Partner

POST TOTAL RETURN MASTER FUND, LP

As a Lender

By: Beach Point Capital Management, LP

Its Investment Manager

By:   /s/ Carl H. Goldsmith Name:   Carl H. Goldsmith Title:   Managing Partner

ROYAL MAIL PENSION PLAN

As a Lender

By: Beach Point Capital Management, LP

Its Investment Manager

By:   /s/ Carl H. Goldsmith Name:   Carl H. Goldsmith Title:   Managing Partner

VIRGINIA RETIREMENT SYSTEM

As a Lender

By: Beach Point Capital Management, LP

Its Investment Manager

By:   /s/ Carl H. Goldsmith Name:   Carl H. Goldsmith Title:   Managing Partner



--------------------------------------------------------------------------------

NEW MEXICO EDUCATIONAL RETIREMENT BOARD

As a Lender

By: Beach Point Capital Management, LP

Its Investment Manager

By:   /s/ Carl H. Goldsmith Name:   Carl H. Goldsmith Title:   Managing Partner

POST LEVERAGED LOAN MASTER FUND, LP As a Lender

By: Beach Point Advisors, LLC

Its General Partner

By: Beach Point Capital Management, LP

Its Investment Manager

By:   /s/ Carl H. Goldsmith Name:   Carl H. Goldsmith Title:   Managing Partner



--------------------------------------------------------------------------------

THE HOSPITAL FOR SICK CHILDREN PENSION TRUST FUND, as a Lender By:   RBC DEXIA
INVESTOR SERVICES TRUST, solely as Trustee By:   /s/ Kaye Martin   /s/ Brian
Bagley Name:   Kaye Martin   Brian Bagley Title:   Manager, Client Service  
Client Service Manager   [Illegible] Dexia Investor Services Trust Investment
Manager:

  THE HOSPITAL FOR SICK CHILDREN EMPLOYEE PENSION PLAN, as a Lender   By:  
GUGGENHEIM INVESTMENT MANAGEMENT, LLC, as Manager   By:       Name:       Title:
      THE HOSPITAL FOR SICK CHILDREN FOUNDATION, as a Lender   By:   GUGGENHEIM
INVESTMENT MANAGEMENT, LLC, as Manager   By:   /s/ Kaitlin Trinh   Name:  
Kaitlin Trinh   Title:   Director   SEI INSTITUTIONAL MANAGED TRUST – HIGH YIELD
BOND FUND, as a Lender   By:   GUGGENHEIM INVESTMENT MANAGEMENT, LLC, as
Sub-Advisor   By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh   Title:  
Director



--------------------------------------------------------------------------------

SEI INSTITUTIONAL INVESTMENTS TRUST–HIGH YIELD BOND FUND, as a Lender By:  
GUGGENHEIM INVESTMENT MANAGEMENT, LLC, as Sub-Advisor By:   /s/ Kaitlin Trinh
Name:   Kaitlin Trinh Title:   Director ORPHEUS FUNDING LLC, as a Lender By:  
GUGGENHEIM INVESTMENT MANAGEMENT, LLC, as Manager By:   /s/ Kaitlin Trinh Name:
  Kaitlin Trinh Title:   Director SCHOOL EMPLOYEES’ RETIREMENT SYSTEM OF DOUGLAS
COUNTY SCHOOL DISTRICT 0001, as a Lender By:   GUGGENHEIM INVESTMENT MANAGEMENT,
LLC, as Investment Advisor By:   /s/ Kaitlin Trinh Name:   Kaitlin Trinh Title:
  Director NZC GUGGENHEIM MASTER FUND LIMITED, as a Lender By:   GUGGENHEIM
INVESTMENT MANAGEMENT, LLC, as Manager By:   /s/ Kaitlin Trinh Name:   Kaitlin
Trinh Title:   Director



--------------------------------------------------------------------------------

BDIFS LLC, as a Lender By:   GUGGENHEIM INVESTMENT MANAGEMENT, LLC, as
Investment Manager By:   /s/ Kaitlin Trinh Name:   Kaitlin Trinh Title:  
Director BDIF LLC, as a Lender By:   GUGGENHEIM INVESTMENT MANAGEMENT, LLC, as
Investment Manager By:   /s/ Kaitlin Trinh Name:   Kaitlin Trinh Title:  
Director



--------------------------------------------------------------------------------

JEFFERIES FINANCE CP FUNDING LLC,

a Delaware limited liability company, as a Lender

By:   /s/ Marcus Sowell Name:   Marcus Sowell Title:   Managing Director

JFIN CLO 2007 LTD.

By: Jefferies Finance LLC as Collateral Manager

By:   /s/ Marcus Sowell Name:   Marcus Sowell Title:   Managing Director

BABSON CAPITAL LOAN PARTNERS I, L.P.

By: Babson Capital Management LLC as Investment Manager

By:   /s/ Marcus Sowell Name:   Marcus Sowell Title:   Managing Director

HOLLY INVESTMENT CORPORATION

By: Babson Capital Management LLC as Investment Manager

By:   /s/ Marcus Sowell Name:   Marcus Sowell Title:   Managing Director

BILL & MELINDA GATES FOUNDATION TRUST

By: Babson Capital Management LLC as Investment Adviser

By:   /s/ Marcus Sowell Name:   Marcus Sowell Title:   Managing Director



--------------------------------------------------------------------------------

XELO VII LIMITED

By: Babson Capital Management LLC as Sub-Adviser

By:   /s/ Marcus Sowell Name:   Marcus Sowell Title:   Managing Director



--------------------------------------------------------------------------------

SWISS CAPITAL PRO LOAN LIMITED

For and on Behalf of BNY Mellon Trust Company (Ireland) Limited under power of
attorney

By:   /s/ Illegible Name:   Illegible Title:   Assistant Vice President



--------------------------------------------------------------------------------

Concordia Partners, L.P.,

as a Lender

/s/ Robert J. Capozzi By: Robert J. Capozzi Portfolio Manager and co-head of
Distressed Trading



--------------------------------------------------------------------------------

Concordia Institutional Multi-Strategy Ltd.,

as a Lender

/s/ Robert J. Capozzi By: Robert J. Capozzi Portfolio Manager and co-head of
Distressed Trading



--------------------------------------------------------------------------------

Concordia MAC29 Ltd.,

as a Lender

/s/ Robert J. Capozzi By: Robert J. Capozzi Portfolio Manager and co-head of
Distressed Trading



--------------------------------------------------------------------------------

SEAWALL OC FUND, LTD., as a Lender By:   SEAWALL CAPITAL MANAGEMENT, LLC, as
investment advisor to the Fund By:   /s/ Eli T. Ullum Name:   Eli T. Ullum
Title:   Managing Partner SEAWALL CREDIT VALUE MASTER FUND, LTD., as a Lender
By:   SEAWALL CAPITAL MANAGEMENT, LLC, as investment advisor to the Fund By:  
/s/ Eli T. Ullum Name:   Eli T. Ullum Title:   Managing Partner



--------------------------------------------------------------------------------

UBS Loan Finance LLC,

as a Lender

By:   /s/ Irja R. Otsa Name:   Irja R. Otsa Title:   Associate Director By:  
/s/ Marie Haddad Name:   Marie Haddad Title:   Associate Director

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Lender

By:   /s/ MaryKay Coyle Name:   MaryKay Coyle Title:   Managing Director

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Lender

By:   /s/ Scottye D. Lindsey Name:   Scottye D. Lindsey Title:   Director

[SIGNATURE PAGE TO CREDIT AGREEMENT]